[blackberry-subscriptiona001.jpg]
Certain identified information has been excluded from this exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
registrant if publicly disclosed. Such excluded information has been marked with
[Redacted].” SUBSCRIPTION AGREEMENT August 31, 2020 BlackBerry Limited 2200
University Avenue East Waterloo, Ontario Canada N2K 0A7 Dear Sirs/Mesdames: This
agreement (the “Agreement”) is further to recent discussions regarding a
transaction pursuant to which (a) the undersigned, Hamblin Watsa Investment
Counsel Ltd. (“HWIC”), in its capacity as investment manager of Fairfax
Financial Holdings Limited and various controlled affiliates thereof and
[redacted] in its capacity as investment manager of [redacted], as set out in
Schedule A to this Agreement (collectively the “Purchasers” and each a
“Purchaser”), will subscribe for, and BlackBerry Limited (“BlackBerry”) will
issue to each Purchaser, the principal amount set out beside its name on
Schedule A of 1.75% unsecured subordinated convertible debentures of BlackBerry
(the “Debentures”) on a private placement basis, for an aggregate subscription
price of U.S.$365,000,000 (the “Purchase Price”), and (b) the outstanding 3.75%
convertible unsecured debentures of BlackBerry issued on September 7, 2016 on a
private placement basis for an aggregate subscription price of U.S.$605,000,000
(the “Existing Debentures”) will be redeemed (collectively, the “Transaction”).
Any portion of the principal amount of the Debentures outstanding will be
convertible into common shares of BlackBerry (the “Underlying Common Shares”) in
accordance with the terms of the Indenture. This Agreement sets out the terms
and conditions upon which, for good and valuable consideration, BlackBerry and
each of the Purchasers (collectively, the “parties”) agree to complete the
Transaction. All rights and obligations of the Purchasers hereunder are several,
and not joint nor joint and several. BlackBerry acknowledges that one or more of
the Purchasers is a registered portfolio manager acting on behalf of one or more
fully managed accounts managed by it and, as such, would be deemed by Section
2.3(4) of National Instrument 45-106 – Prospectus Exemptions (“NI 45-106”) to be
purchasing the Debentures as principal. 1. Purchase of the Debentures. Each
Purchaser hereby subscribes for and agrees, severally and not jointly, to
purchase from BlackBerry, and BlackBerry hereby agrees to issue or cause to be
issued to each such Purchaser on the Closing Date, that principal amount of
Debentures as is set out beside its name on Schedule A for aggregate
consideration equal to such principal amount, on the terms and conditions set
forth in this Agreement. 36990-2073 30148883.13



--------------------------------------------------------------------------------



 
[blackberry-subscriptiona002.jpg]
- 2 - 2. Mutual Conditions of Closing. Each Purchaser’s obligation to purchase
the applicable principal amount of Debentures from BlackBerry and BlackBerry’s
obligation to issue and sell the applicable principal amount of Debentures to
each Purchaser are subject to the fulfilment of each of the following
conditions, which conditions are for the mutual benefit of the Purchasers and
BlackBerry and may be waived only by the mutual consent of the Purchasers and
BlackBerry: (a) concurrent with the issuance and purchase of the Debentures, all
of the Existing Debentures will have been redeemed and the indenture dated as of
September 7, 2016 between BlackBerry, the guarantors named therein and BNY Trust
Company of Canada (as amended and supplemented, including pursuant to a
supplemental indenture among the same parties dated on or about the date hereof)
shall have been terminated; (b) the Toronto Stock Exchange (“TSX”) shall have
approved the issuance of the Debentures and the listing of the Underlying Common
Shares and the New York Stock Exchange (“NYSE”) shall have approved the listing
of the Underlying Common Shares, in each case subject only to the satisfaction
of customary listing conditions, and without the requirement to seek the
approval of the shareholders of BlackBerry; (c) the Indenture has been entered
into by the Indenture Trustee, BlackBerry and the Guarantors; (d) there shall
not be in effect any applicable domestic or foreign federal, national, state,
provincial or local law (statutory, common or otherwise), constitution, treaty,
convention, ordinance, code, rule, regulation, notice, order, injunction,
judgment, decree, ruling or other similar requirement enacted, made, issued,
adopted, promulgated or applied by a Governmental Authority (collectively,
“laws”) that makes the consummation of the Transaction illegal or otherwise
prohibits or enjoins any party from consummating the Transaction, or that is
made in connection with the Transaction and imposes any material restrictions,
limitations or conditions on any of the parties; and (e) no Governmental
Authority shall have commenced any action or proceeding to enjoin the issuance
and sale of the Debentures to the Purchasers pursuant to this Agreement or to
suspend or cease or stop trading of securities of BlackBerry, and no
Governmental Authority shall have given written notice to any party of its
intention to commence any such action or proceeding. 3. Conditions of Closing
for the Benefit of BlackBerry. Each Purchaser acknowledges and agrees that
BlackBerry’s obligation to issue and sell the Debentures to the Purchasers is
subject to the fulfilment of each of the following conditions, which conditions
are for the exclusive benefit of BlackBerry and may be waived, in whole or in
part, by BlackBerry in its sole discretion: (a) the representations, warranties
and acknowledgements of each Purchaser set forth in this Agreement shall be true
and correct in all material respects as at the Closing Date, with the same force
and effect as if made as at the Closing Date 36990-2073 30148883.13



--------------------------------------------------------------------------------



 
[blackberry-subscriptiona003.jpg]
- 3 - (except for representations, warranties and acknowledgements made as of a
specified date, the accuracy of which shall be determined as of that specified
date, and except in each case, for those representations, warranties and
acknowledgements that are subject to a materiality qualification, which must be
true and correct in all respects); and (b) all covenants of each Purchaser under
this Agreement to be performed prior to the Closing shall have been duly
performed in all material respects. 4. Conditions of Closing for the Benefit of
the Purchasers. BlackBerry acknowledges and agrees that each Purchaser’s
obligation to purchase the Debentures from BlackBerry is subject to the
fulfilment of each of the following conditions, which conditions are for the
exclusive benefit of the Purchasers and may be waived, in whole or in part, by
the Purchasers in their sole discretion: (a) the representations and warranties
of BlackBerry set forth in this Agreement shall be true and correct in all
material respects as at the Closing Date, with the same force and effect as if
made by BlackBerry as at the Closing Date (except for representations and
warranties made as of a specified date, the accuracy of which shall be
determined as of that specified date, and except in each case, for those
representations and warranties that are subject to a materiality or Material
Adverse Effect qualification, which must be true and correct in all respects);
(b) all covenants of BlackBerry to be performed under this Agreement shall have
been duly performed in all material respects; (c) from and including the date
hereof up to and including the Closing Date, there shall not have occurred a
Material Adverse Effect; (d) each Purchaser shall have received a legal opinion
addressed to the Purchasers in form and substance satisfactory to the Purchasers
and their counsel, acting reasonably, dated the Closing Date, from counsel to
BlackBerry (who may rely, as to matters of fact, on certificates of public
officials and officers of BlackBerry) with respect to the following matters: (i)
that BlackBerry is a corporation existing under the laws of Ontario and has the
corporate power to enter into and perform its obligations under this Agreement,
and has the corporate power and capacity to own or hold its properties and to
conduct the businesses carried on by it; (ii) as to the authorized share capital
of BlackBerry; (iii) that the execution and delivery of and performance by
BlackBerry of this Agreement has been authorized by all necessary corporate
action on the part of BlackBerry; (iv) that this Agreement has been duly
executed and delivered by BlackBerry, and constitutes a legal, valid and binding
agreement of BlackBerry enforceable against it in accordance with its terms,
subject to customary qualifications; 36990-2073 30148883.13



--------------------------------------------------------------------------------



 
[blackberry-subscriptiona004.jpg]
- 4 - (v) that neither the execution and delivery of this Agreement, the
Indenture or the Debentures, nor the performance by BlackBerry of its
obligations hereunder or thereunder, will conflict with or result in any breach
of the constating documents or by-laws of BlackBerry; (vi) that the issuance of
the Debentures has been authorized by all necessary corporate action on the part
of BlackBerry, that the Debentures have been duly executed and delivered by
BlackBerry and that subject to receipt of payment in full for them, the
Debentures will be legal, valid and binding agreements of BlackBerry enforceable
against it in accordance with their terms, subject to customary qualifications;
(vii) that the execution and delivery of and performance by BlackBerry of the
Indenture has been authorized by all necessary corporate action on the part of
BlackBerry; (viii) that the Indenture has been duly executed and delivered by
BlackBerry, and constitutes a legal, valid and binding agreement of BlackBerry
enforceable against it in accordance with its terms, subject to customary
qualifications; (ix) that the Underlying Common Shares have been validly
authorized for issuance by BlackBerry and, upon the conversion of the Debentures
in accordance with the terms and conditions of the Debentures, and when issued,
will be validly issued and outstanding as fully paid Common Shares; (x) that the
issuance and sale by BlackBerry of the Debentures to the Purchaser in accordance
with this Agreement is exempt from the prospectus and registration requirements
of applicable securities laws in Ontario and no documents are required to be
filed by BlackBerry (other than customary private placement reports accompanied
by requisite filing fees), proceedings taken or approvals, permits, consents or
authorizations obtained under the applicable securities laws in Ontario to
permit such issuance and sale; (xi) no filing, proceeding, approval, consent or
authorization is required to be made, taken or obtained under the laws of
Ontario to permit the issuance by BlackBerry of the Underlying Common Shares
upon the conversion of the Debentures in accordance with the terms and
conditions of the Debentures to the holders of the Debentures; (xii) the first
trade of the Debentures in Ontario will not be a distribution or otherwise
subject to the prospectus and registration requirements of applicable securities
laws in Ontario if: (A) BlackBerry is and has been a reporting issuer in a
jurisdiction of Canada for the four months immediately preceding such first
trade; (B) at the time of the first trade, at least four months have elapsed
from the date of distribution of the Debentures; 36990-2073 30148883.13



--------------------------------------------------------------------------------



 
[blackberry-subscriptiona005.jpg]
- 5 - (C) the certificates representing the Debentures carry a legend, or an
ownership statement issued under a direct registration system or other
electronic book-entry system acceptable to the regulators bears a legend
restriction notation, as required by Section 2.5(2)3(i) of National Instrument
45-102 - Resale of Securities (“NI 45-102”); (D) the trade is not a “control
distribution” as defined in NI 45-102; (E) no unusual effort is made to prepare
the market or to create a demand for the Debentures subject to such trade and no
extraordinary commission or consideration is paid to a person or company in
respect of the trade; and (F) if the seller of the Debentures is an “insider” or
“officer” of BlackBerry (as those terms are defined in applicable securities
laws), the seller has no reasonable grounds to believe that BlackBerry is in
default of any requirement of securities legislation; and (xiii) the first trade
by a holder of Underlying Common Shares upon the conversion of the Debentures in
accordance with the terms and conditions of the Debentures will not be a
distribution or otherwise subject to the prospectus and registration
requirements of applicable securities laws in Ontario, and no filing,
proceeding, approval, consent or authorization will be required to be made,
taken or obtained under the laws of Ontario to permit such trade or
distribution, through investment dealers or brokers, if required, registered
under the applicable legislation of Ontario who have complied with the relevant
provisions of such legislation. 5. Delivery and Payment. The closing of the
issuance of the Debentures (the “Closing”) will, subject to the satisfaction or
waiver of each of the conditions set forth in Sections 2, 3 and 4 of this
Agreement, to be completed remotely on September 1, 2020, or as soon thereafter
as the other conditions of Closing can be satisfied or have been waived (such
date, the “Closing Date”), at 10:00 a.m. (Toronto time) via electronic
transmission of documents (such as by use of PDF) at the offices of Torys LLP,
79 Wellington Street West, Toronto, Ontario, M5K 1N2; or at such other time and
date as may be agreed upon orally or in writing by the parties. 6. Covenants (1)
The Purchasers shall deliver or cause to be delivered to BlackBerry at or prior
to Closing by electronic means: (a) all documentation as may be required from
the Purchasers by applicable securities laws (including the rules and
requirements of the TSX and NYSE, as applicable) in connection with the purchase
by the Purchasers of the Debentures; (b) wire transfers by or on behalf of the
respective Purchasers in immediately available United States funds to an account
designated by BlackBerry in writing at least one Business Day prior to Closing,
in the aggregate amount of the 36990-2073 30148883.13



--------------------------------------------------------------------------------



 
[blackberry-subscriptiona006.jpg]
- 6 - subscription price for the Debentures being purchased by such Purchasers,
such wire transfers to be made by the Purchasers; and (c) a certificate of each
Purchaser, signed on behalf of such Purchaser, without personal liability, by a
senior officer of such Purchaser, addressed to BlackBerry and dated the Closing
Date certifying that (i) the representations, warranties and acknowledgements of
such Purchaser set forth in this Agreement which are qualified by materiality
are true and correct in all respects as at the Closing Date, with the same force
and effect as if made by the Purchaser as at the Closing Date (except to the
extent that such representations, warranties and acknowledgements expressly
speak of an earlier date, in which event, such representations, warranties and
acknowledgements shall be true and correct as of such earlier date), (ii) all
other representations, warranties and acknowledgements of such Purchaser set
forth in this Agreement are true and correct in all material respects as at the
Closing Date, with the same force and effect as if made by such Purchaser as at
the Closing Date (except to the extent that such representations, warranties and
acknowledgements expressly speak of an earlier date, in which event, such
representations, warranties and acknowledgements shall be true and correct in
all material respects as of such earlier date), and (iii) such Purchaser has
performed in all material respects its obligations under this Agreement required
to be performed on or prior to the Closing Date. (2) At or prior to Closing,
BlackBerry shall: (a) deliver or cause to be delivered to the Purchasers: (i)
one or more global certificates representing the Debentures registered in the
name of “CDS & Co.” or “Cede & Co.”, against satisfaction of the subscription
price for the Debentures being purchased as contemplated in Section 6(1)(b) of
this Agreement, with such Debentures to be issued in “book-entry only” form in
accordance with instructions as to the respective Purchasers’ jurisdiction of
residence as provided by the Purchasers; (ii) a certificate of BlackBerry,
signed on behalf of BlackBerry, without personal liability, by a senior officer
of BlackBerry, addressed to each Purchaser and dated the Closing Date certifying
that (i) the representations and warranties of BlackBerry set forth in this
Agreement which are qualified by materiality or Material Adverse Effect are true
and correct in all respects as at the Closing Date, with the same force and
effect as if made by BlackBerry as at the Closing Date (except to the extent
that such representations and warranties expressly speak of an earlier date, in
which event, such representations and warranties shall be true and correct as of
such earlier date), (ii) all other representations and warranties of BlackBerry
set forth in this Agreement are true and correct in all material respects as at
the Closing Date, with the same force and effect as if made by BlackBerry as at
the Closing Date (except to the extent that such representations and warranties
expressly speak of an earlier date, in which event, such representations and
warranties shall be true and correct in all material respects as of such earlier
date), (iii) BlackBerry has performed in all material respects its obligations
under this Agreement required to be 36990-2073 30148883.13



--------------------------------------------------------------------------------



 
[blackberry-subscriptiona007.jpg]
- 7 - performed on or prior to the Closing Date, and (iv) since the date hereof,
there has not occurred a Material Adverse Effect; (iii) certified copies of (i)
the articles and by-laws of BlackBerry and each Guarantor, and (ii) all
resolutions of the board of directors of BlackBerry approving the entering into
and completion of the transactions contemplated by this Agreement; (iv) a
certificate of Computershare Investor Services Inc. confirming the issued and
outstanding Common Shares; (v) evidence satisfactory to the Purchasers of the
approval of the listing and posting for trading on the TSX and NYSE of the
Underlying Common Shares subject only to the satisfaction by BlackBerry of
customary listing conditions, which conditions shall not include a requirement
of shareholder approval prior to the issuance of the Debentures; (vi) the
Guarantees executed by the Guarantors; (vii) the opinion contemplated in Section
4(d) of this Agreement; and (b) execute and deliver the Indenture; and (c) pay,
or cause to be paid, to HWIC an amount equal to all the reasonable and
documented legal fees and expenses incurred by HWIC in connection with this
Agreement and the Transaction, including all reasonable fees, disbursements and
taxes of McCarthy Tétrault LLP and Shearman & Sterling LLP. (3) BlackBerry shall
use commercially reasonable efforts to obtain TSX approval of the listing of the
Debentures by February 15, 2021. 7. Outside Date. Each Purchaser and BlackBerry
agree that if Closing has not occurred on or prior to September 9, 2020 (the
“Outside Date”), then any of the Purchasers or BlackBerry may terminate this
Agreement, except that the right to terminate this Agreement will not be
available to a party whose breach of this Agreement has been the cause of, or
resulted in, the failure of Closing to occur by such date. If this Agreement is
properly terminated pursuant to the foregoing, then there shall be no further
liability of the parties hereunder. Nothing in this Section 7 will relieve any
party from liability for any breach of this Agreement. 8. Mutual Covenant
regarding Closing. Subject to the terms and conditions of this Agreement, the
Purchasers and BlackBerry shall use their reasonable commercial efforts, on a
cooperative basis, to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary, proper or advisable under applicable
laws to consummate the Transaction as soon as practicable, including: (a)
BlackBerry using its reasonable commercial efforts to obtain and maintain all
approvals, clearances, consents, registrations, permits, authorizations, notices
and other confirmations required to be obtained from any domestic or foreign
36990-2073 30148883.13



--------------------------------------------------------------------------------



 
[blackberry-subscriptiona008.jpg]
- 8 - federal, provincial, state, municipal or other governmental department,
court, tribunal, commission or commissioner, bureau, minister or ministry, board
or agency, or other regulatory authority, including any securities regulatory
authority, the NYSE and the TSX (each, a “Governmental Authority”) or other
third party including any person or entity exercising governmental powers that
are necessary, proper or advisable to consummate the transactions contemplated
by this Agreement (the “Approvals”); (b) BlackBerry preparing and filing as
promptly as practicable all necessary documents, registrations, statements,
petitions, filings and applications for the Approvals; and (c) BlackBerry or the
Purchasers, as the case may be, using reasonable commercial efforts to oppose,
lift or rescind any injunction or restraining or other order or notice seeking
to stop, or otherwise adversely affecting its ability to consummate, the
Transaction or imposing any material restrictions, limitations or conditions on
the parties or the Transaction. The parties shall co-operate in the preparation
of any application for the Approvals and any other orders, clearances, consents,
notices, rulings, exemptions, certificates, no-action letters and approvals
reasonably deemed by either the Purchasers or BlackBerry to be necessary to
discharge their respective obligations under this Agreement or otherwise
advisable under applicable laws in connection with the Transaction. Subject to
applicable laws, the parties shall cooperate with and keep each other fully
informed as to the status of and the processes and proceedings relating to
obtaining the Approvals and any other actions or activities pursuant to this
Section 8, and shall promptly notify each other of any material communication
from any Governmental Authority in respect of the Transaction or this Agreement,
and shall not make any submissions, correspondence or filings, or participate in
any communications or meetings with any Governmental Authority in respect of any
filings, investigations or other inquiries or proceedings related to the
Transaction or this Agreement unless it consults with the other parties in
advance and, to the extent not precluded by such Governmental Authority, gives
the other parties the opportunity to review drafts of, and provides final copies
of, any submissions, correspondence or filings, and to attend and participate in
any communications or meetings. 9. Purchasers’ Acknowledgements. Each Purchaser
covenants to execute and deliver all documentation as may be required to be
executed and delivered by it pursuant to applicable securities laws in
connection with the Transaction. Each Purchaser acknowledges that: (a)
BlackBerry is required to file a report of trade with all applicable securities
regulators containing personal information about each Purchaser. This report of
trade will include the full name, residential address and telephone number of
each Purchaser, the number and type of purchased securities, the Purchase Price,
the date of the Closing and the prospectus and registration exemption relied
upon under applicable securities laws to complete such purchase. In Ontario,
this information is collected indirectly by the Ontario Securities Commission
under the authority granted to it under, and for the purposes of the
administration and enforcement of, the securities legislation in Ontario. The
Purchaser may contact 36990-2073 30148883.13



--------------------------------------------------------------------------------



 
[blackberry-subscriptiona009.jpg]
- 9 - the Inquiries Officer at 20 Queen Street West, 22nd Floor, Toronto,
Ontario, M5H 3S8 or by telephone at (416) 593-8314 for more information
regarding the indirect collection of such information by the Ontario Securities
Commission. BlackBerry may also be required pursuant to applicable securities
laws to file this Agreement on the System for Electronic Document Analysis and
Retrieval (“SEDAR”). By completing this Agreement, the Purchaser authorizes the
indirect collection of the information described in this Section 9(a) by all
applicable securities regulators and consents to the disclosure of such
information to the public through (i) the filing of a report of trade with all
applicable securities regulators and (ii) the filing of this Agreement on SEDAR;
(b) the Debentures and the Underlying Common Shares are subject to resale
restrictions under applicable Canadian and U.S. securities laws; (c) the
certificates representing the Debentures and the Underlying Common Shares (or
alternatively the ownership statement or written notice provided to the
Purchaser if the Debentures and the Underlying Common Shares are issued under a
direct registration system or other electronic book-entry system) will bear the
restrictive legends as set forth in the Indenture; (d) the Debentures and the
Underlying Common Shares have not been and will not be registered under U.S.
Securities Act, and may not be offered or sold in the United States or to U.S.
persons unless registered under the U.S. Securities Act or an exemption from the
registration requirements of the U.S. Securities Act is available; (e) the
Debentures are being offered and sold to the Purchaser on a “private placement”
basis; (f) it is not purchasing the Debentures as a result of any general
solicitation or general advertising, including advertisements, articles, notices
or other communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising; (g) no
securities commission or similar regulatory authority has reviewed or passed on
the merits of the Debentures; (h) there is no government or other insurance
covering the Debentures; (i) it has had access to such additional information,
if any, concerning BlackBerry as it has considered necessary in connection with
its investment decision to acquire the Debentures; (j) it has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of its investment in the Debentures and the Underlying Common
Shares and is able to bear the economic risks of such investment; (k) there are
risks associated with the purchase of the Debentures; and 36990-2073 30148883.13



--------------------------------------------------------------------------------



 
[blackberry-subscriptiona010.jpg]
- 10 - (l) there are restrictions on a Purchaser’s ability to resell the
Debentures and the Underlying Common Shares, and it is the responsibility of the
Purchaser to find out what those restrictions are and to comply with them before
selling the Debentures or the Underlying Common Shares. 10. Purchasers’
Representations and Warranties. Each Purchaser hereby severally and not jointly
makes the following representations and warranties with respect to itself to
BlackBerry, and acknowledges that BlackBerry is relying upon such
representations and warranties in connection with the issue and sale of the
Debentures, that: (a) Organization and Good Standing. As of the date hereof and
as of the Closing Date, it is a corporation, limited liability company or other
entity duly incorporated, established or organized and validly existing under
the jurisdiction of its organization. (b) Due Authorization. As of the date
hereof and as of the Closing Date, (i) the execution, delivery and performance
by the Purchaser of this Agreement and the consummation by the Purchaser of the
transactions contemplated hereby are within their respective corporate, trust or
other governing powers and have been duly authorized, and no other corporate,
trust or other proceedings required by the constating documents of the Purchaser
are necessary to authorize the execution, delivery and performance of this
Agreement or the transactions contemplated hereby; and (ii) this Agreement has
been duly executed and delivered by the Purchaser and when duly executed and
delivered by each of the other parties hereto, this Agreement will constitute a
legal, valid and binding agreement of the Purchaser enforceable against it in
accordance with its terms, except in each case as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability, regardless of whether considered in a
proceeding in equity or at law. (c) Governmental Authorization. As of the date
hereof and as of the Closing Date, the execution, delivery and performance by
the Purchaser of this Agreement and the consummation by the Purchaser of the
transactions contemplated hereby, require no action by or in respect of, or
filing with or approval from, or consent or authorization from, any Governmental
Authority, other than (i) filings under applicable securities laws; and (ii) any
actions, filings or approvals the absence of which would not reasonably be
expected to materially impair the ability of it to complete the Transaction on
or prior to the Outside Date. (d) Non-Contravention. As of the date hereof and
as of the Closing Date, the execution, delivery and performance by the Purchaser
of this Agreement and the consummation by the Purchaser of the transactions
contemplated hereby do not and will not (i) contravene, conflict with, or result
in any violation or breach of any provision of (A) the articles of
incorporation, by-laws or resolutions of the shareholders or directors (or any
committee thereof) of the Purchaser, or (B) in the case where the Purchaser is
not a corporation, its declaration of trust or other constating document under
which the Purchaser has been established or organized, or any resolutions of the
board, trustees or other body named in such 36990-2073 30148883.13



--------------------------------------------------------------------------------



 
[blackberry-subscriptiona011.jpg]
- 11 - constating document as performing a similar function as a board of a
corporation or as trustees of a trust, or of a committee thereof, (ii) assuming
compliance with the matters referred to in paragraph (c) above, contravene,
conflict with or result in a violation or breach of any provision of any
applicable law, or (iii) require any consent or other action by any person
under, or constitute, with or without notice or lapse of time or both, a breach
of any material contract to which it is a party or by which it or any of its
properties or assets may be bound, with such exceptions, in the case of each of
clauses (ii) and (iii) above, as would not be reasonably expected to adversely
affect the ability of the Purchaser to consummate the transactions contemplated
hereby on or prior to the Outside Date. (e) Principal. The Purchaser is
purchasing, or is deemed by Section 2.3(4) of NI 45- 106 to be purchasing, the
Debentures as principal. (f) Offering Memorandum. It has not been provided with
an offering memorandum (as defined in any applicable Canadian securities laws)
or any similar document in connection with its subscription for the Debentures,
and the decision to execute this Agreement and to purchase the Debentures has
not been based upon any verbal or written representations as to fact or
otherwise made by or on behalf of BlackBerry, other than such written
representations as are expressly contained in this Agreement. (g) Investment
Purposes. The Purchaser is purchasing the Debentures for investment purposes
only and not with a view to any resale, distribution or other disposition of the
Debentures or the Underlying Common Shares in violation of applicable securities
laws, and not in a transaction or series of transactions involving a purchase
and sale or a repurchase and resale in the course of or incidental to a
distribution. (h) Purchaser Status. Either (1) the Purchaser is not a person
within the United States or a “U.S. Person” (as such term is defined in Rule
902(k) of Regulation S under the U.S. Securities Act), the Debentures were not
offered to the Purchaser in the United States and this Agreement has not been
signed by the Purchaser in the United States or (2) the Purchaser is a
“qualified institutional buyer” within the meaning of Rule 144A under the U.S.
Securities Act. (i) No Joint Action. The Purchaser is acquiring the Debentures
for its own account and is not (a) acting together, within the meaning of the
TSX Company Manual, or (b) acting jointly or in concert, within the meaning of
Canadian securities laws, in each case, with any other person or entity in
respect of its investment in BlackBerry. 11. Representations and Warranties of
BlackBerry. BlackBerry represents and warrants to each Purchaser, and
acknowledges that each Purchaser is relying upon such representations and
warranties in purchasing the Debentures, that: (a) Organization and Good
Standing. As of the date hereof and as of the Closing Date, each of BlackBerry
and its subsidiaries has been duly created, incorporated, amalgamated or
organized and is validly existing and in good standing and up to 36990-2073
30148883.13



--------------------------------------------------------------------------------



 
[blackberry-subscriptiona012.jpg]
- 12 - date in all corporate filings under the laws of its respective
jurisdictions of organization, is duly qualified to do business in each
jurisdiction in which its respective ownership or lease of property or the
conduct of its respective businesses requires such qualification, and has all
power and authority necessary to own or hold its respective properties and to
conduct the businesses currently and customarily carried on by it, except where
the failure to be so qualified or have such power or authority would not,
individually or in the aggregate, have or reasonably be expected to have a
Material Adverse Effect. As of the date hereof, the subsidiaries listed on page
4 of BlackBerry’s Annual Report on Form 10-K dated April 7, 2020 are the only
subsidiaries of BlackBerry material to the business, earnings, assets, condition
(financial or otherwise), liabilities, results of operations or business
prospects of BlackBerry and its subsidiaries, taken as a whole. (b)
Capitalization. As of June 30, 2020, there were 555,573,072 Common Shares, no
Class A common shares and no preference shares issued and outstanding and since
June 30, 2020 to the date hereof, no Common Shares have been issued or become
issuable other than pursuant to BlackBerry’s equity incentive plans or executive
inducement equity awards. As of the date hereof and as of the Closing Date, (i)
BlackBerry’s authorized share capital consists of an unlimited number of Common
Shares, an unlimited number of Class A common shares and an unlimited number of
preference shares, issuable in series; (ii) all the outstanding shares of
capital stock or other equity interests of BlackBerry and of each subsidiary of
BlackBerry have been duly and validly authorized and issued and are fully paid
and non-assessable; (iii) all the outstanding shares of capital stock or other
equity interests of each subsidiary of BlackBerry (including each of the
subsidiaries of BlackBerry reflected in the BlackBerry Public Documents) are
owned directly or indirectly by BlackBerry, in each case, free and clear of any
lien, charge, encumbrance, security interest, restriction on voting or transfer
(except as may be set out in the constating documents of each subsidiary of
BlackBerry or liens, charges, or encumbrances, that have been publicly
disclosed) or any other claim of any third party, in each case, except (A) as
publicly disclosed by BlackBerry or (B) as would not result in a Material
Adverse Effect; (iv) other than the Existing Debentures, and other than the
Debentures or in connection with the Debentures there are no securities
convertible into, or exchangeable or exercisable for, or other rights to acquire
from BlackBerry, Common Shares of BlackBerry or other equity interests in
BlackBerry, other than (A) as disclosed or referred to the audited consolidated
financial statements and the related notes thereto of BlackBerry and its
consolidated subsidiaries for the year ended February 29, 2020 or the interim
consolidated financial statements and the related notes thereto of BlackBerry
and its consolidated subsidiaries for the three months ended May 31, 2020, (B)
securities issued in the normal course after May 31, 2020 in connection with the
issuance of securities by BlackBerry pursuant to its equity incentive plans or
executive inducement equity awards, and (C) as contemplated by this Agreement;
and (v) there are no contractual obligations of BlackBerry or any subsidiary to
repurchase, redeem or otherwise acquire any outstanding securities or
indebtedness of BlackBerry or any subsidiary, except in the case of subsidiaries
of BlackBerry, any such obligations entered into in the ordinary course of
business that would not individually or collectively result in a Material
Adverse Effect. For the purposes of this Agreement, a matter shall be 36990-2073
30148883.13



--------------------------------------------------------------------------------



 
[blackberry-subscriptiona013.jpg]
- 13 - considered to be “publicly disclosed” only to the extent it is disclosed
in one of the BlackBerry Public Documents filed on SEDAR prior to the date
hereof. (c) Guarantors. Each of the Guarantors are wholly-owned subsidiaries of
BlackBerry. (d) Due Authorization. As of the date hereof and as of the Closing
Date, the execution, delivery and performance by BlackBerry of this Agreement
and the consummation by BlackBerry of the transactions contemplated hereby are
within the corporate powers of BlackBerry and have been duly authorized, and no
other corporate proceedings on the part of BlackBerry are necessary to authorize
the execution, delivery and performance of this Agreement, or the transactions
contemplated hereby. This Agreement has been duly executed and delivered by
BlackBerry and when duly executed and delivered in accordance with its terms by
each of the parties thereto, this Agreement will constitute a legal, valid and
binding agreement of BlackBerry enforceable against BlackBerry in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles relating to enforceability, regardless of whether
considered in a proceeding in equity or at law. (e) Power and Authority.
BlackBerry has all requisite power and authority: (i) to enter into the
Indenture; (ii) to carry out all the terms and provisions of the Indenture; and
(iii) to issue and deliver the Debentures in accordance with the provisions of
this Agreement and the Underlying Common Shares in accordance with the
provisions of the Indenture. The Guarantors each have all requisite power and
authority: (i) to enter into the Guarantees and (ii) to carry out all the terms
and provisions of the Guarantees. (f) Authorization. When executed and
delivered, the Indenture and the Guarantees will constitute legal, valid and
binding obligations of BlackBerry and the Guarantors, respectively, enforceable
in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability, regardless of whether considered in a
proceeding in equity or at law. (g) Authorization of Debentures. The issuance of
the Debentures by BlackBerry to the Purchasers in accordance with the terms of
this Agreement has been authorized by all necessary action of BlackBerry, and
upon payment therefor in accordance with this Agreement, the Debentures will be
validly issued and outstanding. (h) Authorization of Underlying Common Shares.
The issuance of the Underlying Common Shares in accordance with the terms of the
Indenture has been authorized by all necessary action of BlackBerry, and upon
the conversion, and when issued will be validly issued and outstanding as fully
paid and non- assessable Common Shares. 36990-2073 30148883.13



--------------------------------------------------------------------------------



 
[blackberry-subscriptiona014.jpg]
- 14 - (i) BlackBerry Securities. As of the date hereof and as of the Closing
Date: (i) no order, ruling or decision granted by a securities commission, court
of competent jurisdiction or regulatory or administrative body or other
Governmental Authority having jurisdiction is in effect, pending or (to the best
of BlackBerry’s knowledge) threatened that restricts any trades in any
securities of BlackBerry including any cease trade orders; (ii) the currently
issued and outstanding Common Shares are listed and posted for trading on the
TSX and the NYSE, the currently issued and outstanding Existing Debentures are
listed and posted for trading on the TSX, and BlackBerry is in compliance in all
material respects with all of the listing conditions on such exchanges; and
(iii) the Debentures to be sold pursuant to this Agreement have been duly
authorized for issuance and sale by all necessary action on the part of
BlackBerry and, when issued and delivered by BlackBerry against payment of the
consideration therefor pursuant to this Agreement will have been validly issued
and outstanding and will not have been issued in violation of or subject to any
pre-emptive rights or other contractual rights to purchase securities issued by
BlackBerry. (j) Governmental Authorization. As of the date hereof and as of the
Closing Date, the execution, delivery and performance by BlackBerry of this
Agreement, the Indenture and the Debentures or by the Guarantors of the
Guarantees, and the consummation by BlackBerry and the Guarantors of the
transactions contemplated hereby and thereby require no action by or in respect
of, or filing with or approval from, or consent or authorization from any
Governmental Authority, other than (i) filings under applicable securities laws
(including filings with the TSX and the NYSE); and (ii) any actions or filings
the absence of which would not reasonably be expected to materially impair the
ability of BlackBerry to complete the Transaction on or prior to the Outside
Date. (k) Non-Contravention. As of the date hereof and as of the Closing Date,
the execution, delivery and performance by BlackBerry of this Agreement, the
Indenture and the Debentures and by the Guarantors of the Guarantees and the
consummation by BlackBerry and the Guarantors of the transactions contemplated
hereby and thereby do not and will not (i) contravene, conflict with, or result
in any violation or breach of any provision of the articles of amalgamation,
by-laws or resolutions of the shareholders or directors (or any committee
thereof) of BlackBerry or any of its subsidiaries; (ii) assuming compliance with
the matters referred to in paragraph (j) above, contravene, conflict with or
result in a violation or breach of any provision of any applicable law; or (iii)
require any consent or other action by any person under, constitute a default,
or an event that, with or without notice or lapse of time or both, would
constitute a default, under, or cause or permit the termination, cancellation,
acceleration or other change of any right or obligation or the loss of any
benefit to which BlackBerry or any of its subsidiaries is entitled under any
provision of any material contract to which BlackBerry or any of its
subsidiaries is a party or by which it or any of its properties or assets may be
bound, with such exceptions, in the case of each of clauses (ii) and (iii)
above, as would not individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect or adversely affect the ability of BlackBerry to
consummate the transactions contemplated hereby on or prior to the Outside Date.
36990-2073 30148883.13



--------------------------------------------------------------------------------



 
[blackberry-subscriptiona015.jpg]
- 15 - (l) Compliance with Laws. BlackBerry and its subsidiaries are and have
been in compliance with, and conduct their businesses in conformity with, all
applicable laws, except where the failure to be in compliance or conformity
would not result in a Material Adverse Effect. BlackBerry is a reporting issuer
under the securities laws of each of the provinces of Canada (collectively the
“Canadian Jurisdictions”) that recognizes the concept of reporting issuer, is in
compliance in all material respects with the applicable securities legislation
of the Canadian Jurisdictions, and the respective rules, regulations and written
and published policies thereunder, and is not on the list of defaulting
reporting issuers maintained by the applicable securities regulatory authority
in each such Canadian Jurisdiction that maintains such a list. BlackBerry is
subject to Section 13 or 15(d) of the United States Securities Exchange Act of
1934, as amended (the “Exchange Act”) and has filed all reports required under
the Exchange Act in the last twelve month period. (m) Financial Statements. The
audited consolidated financial statements and the related notes thereto of
BlackBerry and its consolidated subsidiaries for the years ended February 29,
2020 and February 28, 2019 and the interim consolidated financial statements and
the related notes thereto of BlackBerry and its consolidated subsidiaries for
the three months ended May 31, 2020 (the “Financial Statements”) comply in all
material respects with the applicable requirements of the Canadian securities
laws and present fairly the financial position of BlackBerry and its
subsidiaries as of the dates indicated and the results of their operations and
the changes in their cash flows for the periods specified, and have been
prepared in conformity with United States generally accepted accounting
principles, in each case applied on a consistent basis throughout the periods
covered thereby (except (i) as otherwise indicated in such financial statements
and notes thereto, or, in the case of audited statements, in the related report
of BlackBerry independent auditors, as the case may be, or (ii) in the case of
unaudited interim statements, are subject to nominal period-end adjustments and
may omit notes which are not required by applicable laws in the unaudited
statements). None of BlackBerry or its subsidiaries has any liabilities,
obligations, indebtedness or commitments, whether accrued, absolute, contingent
or otherwise, which are not disclosed or referred to in the Financial
Statements, other than liabilities, obligations, or indebtedness or commitments
(i) incurred in the normal course of business, (ii) which have been publicly
disclosed by BlackBerry, or (iii) which would not or would not reasonably be
expected to have a Material Adverse Effect. (n) No Material Adverse Change.
Between February 29, 2020 and the date hereof, (i) there has not been any
material change in the share capital or long-term debt of BlackBerry, or any
dividend or distribution of any kind declared, set aside for payment, paid or
made by BlackBerry on any class of shares, or, individually or in the aggregate,
a Material Adverse Effect; (ii) neither BlackBerry nor any of its subsidiaries
has entered into any transaction or agreement that is material to BlackBerry and
its subsidiaries taken as a whole or incurred any liability or obligation,
direct or contingent, that is material to BlackBerry and its subsidiaries taken
as a whole; and (iii) neither BlackBerry nor any of its subsidiaries has
sustained any material loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor disturbance or dispute or any action, order or decree of any court or
arbitrator or 36990-2073 30148883.13



--------------------------------------------------------------------------------



 
[blackberry-subscriptiona016.jpg]
- 16 - Governmental Authority, except in each of clauses (i) through (iii) above
as otherwise publicly disclosed by BlackBerry. (o) No Violation or Default.
Other than as publicly disclosed by BlackBerry, neither BlackBerry nor any of
its subsidiaries is (i) in violation of its charter or by-laws or similar
organizational documents; (ii) in default of, and no event has occurred that,
with notice or lapse of time or both, would constitute such a default, in the
due performance or observance of any term, covenant or condition contained in
any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which BlackBerry or any of its subsidiaries is a party or by which
BlackBerry or any of its subsidiaries is bound or to which any of the property
or assets of BlackBerry or any of its subsidiaries is subject; or (iii) in
violation of any laws, except, in the case of clauses (ii) and (iii) above, for
any such default or violation that would not, individually or in the aggregate,
have a Material Adverse Effect. (p) Legal Proceedings. Except as publicly
disclosed by BlackBerry, there are no legal, governmental or regulatory
investigations, actions, suits or proceedings pending to which BlackBerry or any
of its subsidiaries is or may be a party or to which any property of BlackBerry
or any of its subsidiaries is or may be the subject that, individually or in the
aggregate, if determined adversely to BlackBerry or any of its subsidiaries,
would or would reasonably be expected to have a Material Adverse Effect, and no
such investigations, actions, suits or proceedings are threatened or, to the
knowledge of BlackBerry, contemplated by any Governmental Authority or
threatened by others. (q) Reports. BlackBerry has, in accordance with applicable
laws, filed with securities regulatory authorities, the TSX and the NYSE, as
applicable, true and complete copies of all forms, reports, schedules,
statements, material change reports, circulars, press releases, disclosures
relating to options and other stock based incentive plans, prospectuses, other
offering documents and all other documents required to be filed by it with
securities regulatory authorities, the TSX or the NYSE as applicable since
February 28, 2019 (such forms, reports, schedules, statements and other
documents, including any financial statements or other documents, including any
schedules included therein, are referred to herein as the “BlackBerry Public
Documents”). The BlackBerry Public Documents (i) at the time filed did not; (ii)
as of the date hereof (taken as a whole after giving effect to all filings made
prior to the date hereof), do not; and (iii) as of the Closing Date (taken as a
whole after giving effect to all filings made prior to the Closing Date) will
not, contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary in order to make the statements
made therein, in light of the circumstances under which they were made, not
misleading except to the extent that such statements have been modified or
superseded by a later-filed company filing. BlackBerry has not filed any
confidential material change report with any of the securities regulatory
authorities, the TSX, the NYSE or any other self-regulatory authority that
remains confidential. (r) Title to Real and Personal Property. Except as
publicly disclosed by BlackBerry, BlackBerry and its subsidiaries have good and
marketable, in the case of real property, and valid, in the case of personal
property, title in fee simple to, or have 36990-2073 30148883.13



--------------------------------------------------------------------------------



 
[blackberry-subscriptiona017.jpg]
- 17 - valid rights to lease or otherwise use, all items of real and personal
property that are used or held by BlackBerry and its subsidiaries, in each case
free and clear of all liens, encumbrances, claims and defects and imperfections
of title except those that (i) do not materially interfere with the use made and
proposed to be made of such property by BlackBerry and its subsidiaries; (ii)
would not or would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect; or (iii) have been granted in connection
with BlackBerry’s outstanding credit agreements and other applicable debt
obligations, in each case as publicly disclosed by BlackBerry. (s) Licenses and
Permits. Except as publicly disclosed by BlackBerry, BlackBerry and its
subsidiaries possess all licenses, certificates, permits and other
authorizations issued by, and have made all declarations and filings with, the
appropriate Governmental Authorities that are necessary for the ownership or
lease of their respective properties or the conduct of their respective
businesses except where the failure to possess or make the same would not,
individually or in the aggregate, have a Material Adverse Effect; and except as
publicly disclosed by BlackBerry or as would not have a Material Adverse Effect,
neither BlackBerry nor any of its subsidiaries has (to the best knowledge of
BlackBerry) received any written notice of any revocation or modification of any
such license, certificate, permit or authorization or has any reason to believe
that any such license, certificate, permit or authorization will not be renewed
in the ordinary course. (t) Compliance with Environmental Laws. Except as
publicly disclosed by BlackBerry, BlackBerry and its subsidiaries (i) are in
compliance with any and all applicable laws relating to the protection of human
health and safety, the environment or hazardous or toxic substances or wastes,
pollutants or contaminants (collectively, “Environmental Laws”); (ii) have
received and are in compliance in all material respects with all permits,
licenses or other approvals required of them under applicable Environmental Laws
to conduct their respective businesses; and (iii) have not received written
notice of any actual or potential liability for the investigation or remediation
of any disposal or release of hazardous or toxic substances or wastes,
pollutants or contaminants, except in any such case for any such failure to
comply with, or failure to receive required permits, licenses or approvals, or
liability as would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect. (u) Disclosure Controls. BlackBerry and its
subsidiaries maintain an effective system of “disclosure controls and
procedures” (as defined in Rule 13a-15(e) of the Exchange Act and National
Instrument 52-109 - Certification of Disclosure in Issuers’ Annual and Interim
Filings (“NI 52-109”)) that are intended to provide reasonable assurance that
information required to be disclosed by BlackBerry in its annual filings,
interim filings or other reports filed or submitted under the Exchange Act and
Canadian securities laws is recorded, processed, summarized and reported within
the time periods specified in the United States Securities and Exchange
Commission’s and Canadian securities authorities’ rules and forms, including
controls and procedures designed to ensure that such information is accumulated
and communicated to BlackBerry’s management as appropriate to allow timely
decisions regarding required disclosure. BlackBerry and its subsidiaries have
carried out evaluations of the effectiveness of their disclosure 36990-2073
30148883.13



--------------------------------------------------------------------------------



 
[blackberry-subscriptiona018.jpg]
- 18 - controls and procedures as required by Rule 13a-15 of the Exchange Act
and as contemplated under NI 52-109. (v) Accounting Controls. BlackBerry and its
subsidiaries maintain systems of “internal control over financial reporting” (as
defined in Rule 13a-15(f) of the Exchange Act and NI 52-109) that comply with
the requirements of the Exchange Act and NI 52-109 and have been designed by, or
under the supervision of, their respective principal executive and principal
financial officers, or persons performing similar functions, to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
United States generally accepted accounting principles, including internal
accounting controls sufficient to provide reasonable assurance (i) that
transactions are executed in accordance with management’s general or specific
authorizations; (ii) that transactions are recorded as necessary to permit
preparation of financial statements in conformity with Canadian generally
accepted accounting principles and to maintain asset accountability; (iii) that
access to assets is permitted only in accordance with management’s general or
specific authorization; (iv) that the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences; and (v) regarding prevention or timely
detection of unauthorized acquisition, use or disposition of BlackBerry’s assets
that could have a material effect on BlackBerry’s annual financial statements or
interim financial statements. Since the date of the most recent balance sheet of
BlackBerry publicly disclosed by BlackBerry, BlackBerry’s auditors and the Audit
Committee of the board of directors of BlackBerry have not been advised of: (A)
any significant deficiencies in the design or operation of internal controls
over financial reporting which are reasonably likely to adversely affect
BlackBerry’s ability to record, process, summarize and report financial
information; and (B) any fraud, whether or not material, that involves
management or other employees who have a significant role in BlackBerry’s
internal control over financial reporting. Except as publicly disclosed by
BlackBerry, there are no material weaknesses in BlackBerry’s internal controls.
(w) Certain Payments. Neither BlackBerry nor any of its subsidiaries nor, to the
best knowledge of BlackBerry, any director, officer, agent, employee or other
person associated with or acting on behalf of BlackBerry or any of its
subsidiaries has (i) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the Foreign Corrupt Practices Act of 1977 or the
Corruption of Foreign Public Officials Act (Canada) or any other anti-corruption
laws applicable to BlackBerry or any of its subsidiaries; (iv) made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment, except in
each case as would not be material to BlackBerry and its subsidiaries, taken as
a whole; (v) directly or indirectly, obtained or induced or attempted to so
obtain or induce the procurement of this Agreement or any contract, consent,
approval, right, interest, privilege or other obligation or benefit related to
this Agreement or the Transaction or your other dealings with any of the
Purchasers or their Connected Persons through any violation of law or
regulation; or (vi) have not given or agreed to give and shall not 36990-2073
30148883.13



--------------------------------------------------------------------------------



 
[blackberry-subscriptiona019.jpg]
- 19 - give or agree to give to any person, either directly or indirectly, any
placement fee, introductory fee, arrangement fee, finder’s fee or any other fee,
compensation, monetary benefit or any other benefit, gift, commission,
gratification, bribe or kickback, whether described as a consultation fee or
otherwise, with the object of obtaining or inducing the procurement of the
Transaction or any contract, right, interest, privilege or other obligation or
benefit related to the Transaction, except for bona fide fees payable to arm’s
length legal, accounting or financial service providers. As used herein,
“Connected Persons” means, with respect to a Purchaser: (A) its affiliates; (B)
the advisers, agents, representatives and consultants of it and its affiliates;
and (C) the directors, officers, partners and employees of it, its affiliates
and of its and their advisers, agents, representatives and consultants. (x)
Compliance with Money Laundering Laws. The operations of BlackBerry and its
subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the Proceeds of
Crime (Money Laundering) Act (Canada), the money laundering statutes of all
applicable jurisdictions, the rules and regulations thereunder and any related
or similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency to which BlackBerry and its subsidiaries are subject
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any Governmental Authority or body or any arbitrator involving
BlackBerry or any of its subsidiaries with respect to the Money Laundering Laws
is pending or, to the best knowledge of BlackBerry, threatened. (y) No Broker’s
Fees. Neither BlackBerry nor any of its subsidiaries is a party to any contract,
agreement or understanding with any person that would give rise to a valid claim
against the Purchasers for a brokerage commission, finder’s fee or like payment
in connection with the issuance and sale of the Debentures. (z) Independent
Accountants. Each of PricewaterhouseCoopers LLP, BlackBerry’s current auditor,
and Ernst & Young LLP, which has audited certain financial statements of
BlackBerry and its subsidiaries, is an independent registered public accounting
firm with respect to BlackBerry and its subsidiaries within the applicable rules
and regulations adopted by the Canadian securities regulators and the Public
Accounting Oversight Board (United States) and as required by the Securities
Act. There has not been any reportable event (within the meaning of National
Instrument 51-102 of the Canadian Securities Administrators) with either of
Ernst & Young LLP or PricewaterhouseCoopers LLP. (aa) Investment Company Act.
BlackBerry is not and, after giving effect to the offering and sale of the
Debentures and the application of the proceeds thereof as described herein, will
not be required to be registered as an “investment company” pursuant to the
Investment Company Act of 1940, as amended, and the rules and regulations of the
United States Securities and Exchange Commission thereunder. (bb) Taxes. Except
as publicly disclosed by BlackBerry, BlackBerry and each subsidiary has timely
filed or caused to be filed all tax returns and reports required to have been
filed by it and has paid or caused to be paid all taxes required to 36990-2073
30148883.13



--------------------------------------------------------------------------------



 
[blackberry-subscriptiona020.jpg]
- 20 - have been paid by it, except (i) taxes that are being contested in good
faith by appropriate proceedings and for which BlackBerry or such subsidiary has
set aside on the Financial Statements a reasonable reserve, or (ii) taxes that
commenced being contested in good faith by appropriate proceedings during the
period after the most recent period covered in the Financial Statements and in
which case BlackBerry or such subsidiary has set aside on its books a reasonable
reserve for such taxes. In Canada and each of its provinces and territories,
there will be no stamp duty, stamp tax or similar indirect taxes upon issuance,
redemption or conversion of the Debentures. (cc) BlackBerry is not, and after
giving effect to the offering and sale of the Debentures and the application of
the proceeds thereof as described herein will not be, an “investment fund” as
that term is used in paragraph (q) of the definition of “accredited investor” in
Section 1.1 of NI 45-106. (dd) Assuming the accuracy of the Purchasers’
representations and warranties contained in Section 10, no registration under
the U.S. Securities Act of 1933, as amended, of the Debentures and no
qualification of the Indenture under the Trust Indenture Act of 1939, as
amended, is required for the offer and sale of the Debentures by BlackBerry to
the Purchasers. 12. Indemnification. (a) The representations, warranties and
covenants of BlackBerry contained in this Agreement are made by BlackBerry with
the intent that they may be relied upon by the Purchasers in entering into this
Agreement, determining whether to purchase the Debentures and consummating the
transactions contemplated hereby, and BlackBerry covenants and agrees to
indemnify and save harmless each Purchaser (and their respective affiliates and
their respective shareholders, officers, directors, employees and agents) from
and against all (i) civil or administrative penalties arising from violations or
alleged violations of applicable laws, (ii) losses, claims, damages,
liabilities, costs and expenses, including all amounts paid to settle actions
(provided BlackBerry has previously consented to such settlement) or satisfy
judgements or awards, and (iii) reasonable legal fees and expenses relating to
the above, in each case caused by or arising directly or indirectly by reason of
any inaccuracy in or breach by BlackBerry of any representation, warranty or
covenant made by BlackBerry under this Agreement. (b) The representations,
warranties and covenants of each Purchaser contained in this Agreement are made
by each Purchaser severally and not jointly with the intent that they may be
relied upon by BlackBerry in entering into this Agreement, determining whether
to issue the Debentures and consummating the transactions contemplated hereby,
and each Purchaser severally and not jointly covenants and agrees to indemnify
and save harmless BlackBerry (and its affiliates and their respective
shareholders, officers, directors, employees and agents) from and against all
(i) civil or administrative penalties arising from violations or alleged
violations of applicable laws, (ii) losses, claims, damages, liabilities, costs
and expenses, including all amounts paid to settle actions (provided the
Purchaser has previously consented to such settlement) or satisfy judgements or
awards, and (iii) reasonable legal fees and expenses relating to the above, in
each case caused by or arising directly or indirectly by reason of any
inaccuracy in or breach 36990-2073 30148883.13



--------------------------------------------------------------------------------



 
[blackberry-subscriptiona021.jpg]
- 21 - by such Purchaser of any representation, warranty or covenant made by the
Purchaser under this Agreement. 13. Survival of Representations, Warranties and
Covenants. The Purchasers and BlackBerry agree that the representations and
warranties made by each of them in this Agreement, including pursuant to
Sections 10 and 11 of this Agreement, and in any certificate delivered pursuant
hereto, shall survive until the end of the second anniversary of the Closing
Date; provided, however, that the representations and warranties set forth in
Sections 10(a), 10(b), 10(d), 11(a), 11(b), 11(c), 11(d) and 11(f) shall survive
indefinitely. The Purchasers and BlackBerry agree that unless required to be
performed on or prior to the Closing Date or unless otherwise expressly set
forth herein, the covenants made pursuant hereto shall survive indefinitely. For
greater certainty, the Purchasers and BlackBerry each acknowledge and agree that
in the event of a breach or threatened breach of its covenants hereunder, the
harm suffered would not be compensable by monetary damages alone and,
accordingly, in addition to other available legal or equitable remedies, each
non-breaching party shall be entitled to apply for an injunction or specific
performance with respect to such breach or threatened breach, without proof of
actual damages (and without the requirement of posting a bond, undertaking or
other security), and each of the Purchasers and BlackBerry agree not to plead
sufficiency of damages as a defence in such circumstances. 14. Governing Law.
The Purchasers and BlackBerry agree that this Agreement shall be governed by and
interpreted and enforced in accordance with the laws of the Province of Ontario
and the federal laws of Canada applicable therein. Each of the Purchasers and
BlackBerry irrevocably attorns and submits to the non-exclusive jurisdiction of
the Ontario courts situated in the City of Toronto, and waives objection to the
venue of any proceeding in such court or that such court provides an
inconvenient forum. 15. Notices. Any notice, direction or other communication
given pursuant to this Agreement (each a “Notice”) must be in writing, sent by
personal delivery, courier, or email and addressed: if to a Purchaser: See
Schedule A for notice information for each Purchaser if to BlackBerry:
BlackBerry Limited 2200 University Avenue East Waterloo, Ontario Canada N2K 0A7
Attention: Randall Cook Email: randall.cook@blackberry.com 36990-2073
30148883.13



--------------------------------------------------------------------------------



 
[blackberry-subscriptiona022.jpg]
- 22 - with a copy to: Torys LLP Suite 3000, 79 Wellington Street W. Toronto,
Ontario M5K 1N2 Attention: Glen Johnson Email: grjohnson@torys.com Fax:
416.865.7380 Any Notice, if personally delivered or couriered, shall be deemed
to have been validly and effectively given and received on the date of such
delivery to the recipient, if delivered before 5:00 p.m. on a Business Day in
the place of delivery, or the Business Day in the place of delivery, if not
delivered on a Business Day or if sent after 5:00 p.m., and if sent by email,
shall be deemed to have been validly and effectively been given and received on
the Business Day next following the day it was transmitted. Any party may at any
time change its address for service from time to time by giving notice to the
other parties in accordance with this Section 15. 16. Assignment. The Purchasers
and BlackBerry agree that none of the Purchasers or BlackBerry may assign or
transfer this Agreement or any of the rights or obligations under it without the
prior written consent of the other parties. Notwithstanding the foregoing, any
of the Purchasers shall be entitled to assign its rights under this Agreement
without the consent of BlackBerry to any affiliates of such Purchaser that agree
to be bound by all of the covenants of such Purchaser contained herein and
comply with the provisions of this Agreement and deliver to BlackBerry a duly
executed undertaking to such effect in form and substance satisfactory to
BlackBerry, acting reasonably, and provided that any such assignment shall not
relieve such Purchaser of any of its obligations hereunder and shall not provide
subscription rights to such affiliates that are greater in aggregate than those
held by such Purchaser. 17. Announcements. Other than the press releases with
respect to the Transaction issued by BlackBerry in connection with the execution
of the Consent Agreements and to be issued by BlackBerry concurrent with the
notice of redemption of the Existing Debentures, the Purchasers and BlackBerry
agree that during the period up to and including the Closing Date, no press
release, public statement or announcement or other public disclosure (a “Public
Statement”) with respect to this Agreement or the Transaction may be made except
with the prior written consent and joint approval of BlackBerry and the
Purchasers or if required by law or a Governmental Authority, and that where the
Public Statement is required by law or a Governmental Authority, the person
required to make the Public Statement will use reasonable commercial efforts to
obtain the approval of the others as to the form, nature and extent of the
disclosure. 18. Entire Agreement. The Purchasers and BlackBerry agree that this
Agreement and the Consent Agreements, contain, for good and valuable
consideration, the entire agreement of the Purchasers and BlackBerry relating to
the subject matter hereof and there are no representations, covenants or other
agreements relating to the subject matter hereof except as stated or referred to
herein. This 36990-2073 30148883.13



--------------------------------------------------------------------------------



 
[blackberry-subscriptiona023.jpg]
- 23 - Agreement may not be amended or modified in any respect except by written
instrument executed by each of the Purchasers and BlackBerry. 19. Expenses.
Subject to the provisions of Section 6(2)(c), the Purchasers and BlackBerry
agree that all costs and expenses (including the fees and disbursements of legal
counsel and other professional advisors) incurred in connection with this
Agreement and the transactions contemplated herein shall be paid by the party
incurring such expenses. 20. Enurement. The Purchasers and BlackBerry agree that
this Agreement is binding upon and enures to the benefit of each of the
Purchasers and BlackBerry and their respective successors and assigns. 21.
Severability. The Purchasers and BlackBerry agree that if any provision of this
Agreement is determined by a court of competent jurisdiction to be invalid,
illegal or unenforceable in any respect, such determination shall not impair or
affect the validity, legality or enforceability of the remaining provisions
hereof, and each provision is hereby declared to be separate, severable and
distinct. 22. Interpretation. The Purchasers and BlackBerry agree that in this
Agreement: (a) “including” means including without limitation; (b) words
importing the singular number only shall include the plural and vice versa and
words importing any gender shall include all genders; (c) if a word or phrase is
defined, its other grammatical forms have a corresponding meaning; (d) the
division of this Agreement into Sections and other subdivisions and the
insertion of headings are for convenient reference only and do not affect the
Agreement’s interpretation; (e) all amounts in this Agreement referred to by “$”
or “U.S.$” mean United States currency; (f) “Business Day” means any day other
than a Saturday, Sunday or any day on which banks are generally not open for
business in the City of Toronto. In the event that any action is required or
permitted to be taken under this Agreement on or by a date that is not a
Business Day, such action may be taken on or by the Business Day immediately
following such date; (g) “Closing” and “Closing Date” have the meanings ascribed
to those terms in Section 5 hereof; 36990-2073 30148883.13



--------------------------------------------------------------------------------



 
[blackberry-subscriptiona024.jpg]
- 24 - (h) “Common Shares” means the common shares in the capital of BlackBerry;
(i) “Consent Agreements” means, collectively, the consent agreements entered
into between (i) BlackBerry and HWIC dated July 21, 2020; and (ii) BlackBerry
and [redacted] dated July 21, 2020; (j) “Guarantors” means each of BlackBerry
Corporation, Cylance Inc., Good Technology Software Inc., QNX Software Systems
Limited and any other Person (as defined in the Indenture) who from time to time
guarantees the obligations of BlackBerry under Specified Senior Indebtedness (as
defined in the Indenture); (k) “Guarantees” means the guarantees contemplated by
the Indenture to be executed and delivered by the Guarantors in substantially
the form contemplated by the Indenture; (l) “Indenture” means the convertible
debenture indenture providing for the creation, issuance and governance of and
in connection with the Debentures, substantially in the form attached as
Schedule B; (m) “Indenture Trustee” means BNY Trust Company of Canada, the
trustee under the Indenture; (n) “Material Adverse Effect” means any fact,
circumstance, change, event, occurrence or effect that, individually or in the
aggregate is, or would reasonably be expected to be, materially adverse to the
business, assets, condition (financial or otherwise), liabilities or results of
operations of BlackBerry and its subsidiaries taken as a whole, provided that,
none of the following will constitute or be taken into account in determining
whether a “Material Adverse Effect” has occurred or could occur: (i) any change
in United States generally accepted accounting principles; (ii) any adoption,
proposal, implementation or change in applicable law or any interpretation
thereof by any Governmental Authorities; (iii) any change in global, national or
regional political conditions (including the outbreak of war or acts of
terrorism) or in general economic, business, regulatory, political or market
conditions or in national or global financial or capital markets; (iv) any
pandemic, earthquake, hurricane, tornado or other natural disaster; and (v) any
action taken by the BlackBerry or any of its subsidiaries which is required
pursuant to the Agreement; provided, however, that with respect to clauses (i),
(ii), (iii) and (iv) of this definition, such matter does not have a materially
disproportionate effect on BlackBerry and its subsidiaries, taken as a whole,
relative to other comparable companies and entities operating in the industries
in which BlackBerry and/or its subsidiaries operate; (o) for purposes of this
Agreement, it shall in each case be a question of fact as to whether two persons
are dealing “at arm’s length” in connection with securities of BlackBerry, and
without limitation: (i) a person will not be considered to be dealing not at
arm’s length with another person solely because it is under common ownership
with such person; (ii) persons who are affiliates of each other will be presumed
not to deal at arm’s length; (iii) persons who are acting jointly or in concert
with one another in connection with securities of BlackBerry are not dealing at
arm’s length; (iv) where one or more persons is controlling in fact the actions
of another person in connection with securities of BlackBerry, then such
36990-2073 30148883.13



--------------------------------------------------------------------------------



 
[blackberry-subscriptiona025.jpg]
- 25 - persons are not dealing at arm’s length; and (v) where two or more
persons are, directly or indirectly, acting under the common direction of a
single person in connection with securities of BlackBerry, then such persons are
not dealing at arm’s length; (p) the term “person” is to be broadly interpreted
and includes an individual, a natural person, a firm, a corporation, a
partnership, a trust, an unincorporated organization, the government of a
country or any political subdivision thereof, or any agency or department of any
such government, and the executors, administrators or other legal
representatives of an individual in such capacity; (q) a person is deemed to be
an “affiliate” of another person if one is a subsidiary of the other, or if both
are subsidiaries of the same person, or if each of them is controlled by the
same person; (r) a person is deemed to be a “subsidiary” of another person if it
is controlled directly or indirectly by that person, and includes a subsidiary
of that subsidiary; and (s) “control” means control in any manner that results
in control in fact, whether directly through the ownership of securities or
indirectly through a trust, an agreement or arrangement or otherwise. 23.
Further Assurances. Each of the parties upon the request of the other, whether
before or after Closing, shall do, execute, acknowledge and deliver or cause to
be done, executed, acknowledged and delivered all such further acts, deeds,
documents, assignments, transfers, conveyances, powers of attorney and
assurances as may reasonably be necessary or desirable to complete the
transactions contemplated herein. 24. Time of Essence. The Purchasers and
BlackBerry agree that time is of the essence in this Agreement. 25.
Counterparts. The Purchasers and BlackBerry agree that this Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original and all of which taken together shall be deemed to constitute one and
the same instrument. Counterparts may be executed either in original or
electronic form and the parties may rely on delivery by electronic delivery of
an executed copy of this Agreement. 26. Acceptance. If the foregoing accurately
reflects your understanding of our agreement, please sign in the space provided
below and return it to us by no later than 3:00 p.m. on August 31, 2020, failing
which it shall immediately become null and void. [Signature pages follow]
36990-2073 30148883.13



--------------------------------------------------------------------------------



 
[blackberry-subscriptiona026.jpg]
HAMBLIN WATSA INVESTMENT COUNSEL LTD. by: /s/ Peter Clarke Name: Peter Clarke
Title: Chief Risk Officer [Signature page to Subscription Agreement]



--------------------------------------------------------------------------------



 
[blackberry-subscriptiona027.jpg]
[REDACTED by: /s/ [redacted] Name: [redacted] Title: Authorized Signatory
[Signature page to Subscription Agreement]



--------------------------------------------------------------------------------



 
[blackberry-subscriptiona028.jpg]
Agreed as of this 31st day of August, 2020 BLACKBERRY LIMITED by: /s/ Steve Rai
Name: Steve Rai Title: Chief Financial Officer [Signature page to Subscription
Agreement]



--------------------------------------------------------------------------------



 
[blackberry-subscriptiona029.jpg]
SCHEDULE A PURCHASERS Name of Purchaser Address for notice purposes Principal
amount of Debentures to be purchased at Closing Hamblin Watsa Suite 802
U.S.$330,000,000 Investment Counsel Ltd., 95 Wellington Street West in its
capacity as Toronto Ontario M5J 2N7 investment manager of Fairfax Financial
Holdings Attention: General Counsel Limited and certain Email:
generalcounsel@fairfax.ca controlled affiliates thereof [redacted] [redacted]
U.S.$35,000,000 36990-2073 30148883.13



--------------------------------------------------------------------------------



 
[blackberry-subscriptiona030.jpg]
SCHEDULE B FORM OF INDENTURE 36990-2073 30148883.13



--------------------------------------------------------------------------------



 
[blackberry-subscriptiona031.jpg]
- 31 - SUBSCRIPTION AGREEMENT August 31, 2020 BlackBerry Limited 2200 University
Avenue East Waterloo, Ontario Canada N2K 0A7 Dear Sirs/Mesdames: This agreement
(the “Agreement”) is further to recent discussions regarding a transaction
pursuant to which (a) the undersigned, Hamblin Watsa Investment Counsel Ltd.
(“HWIC”), in its capacity as investment manager of Fairfax Financial Holdings
Limited and various controlled affiliates thereof and [redacted] in its capacity
as investment manager of [redacted], as set out in Schedule A to this Agreement
(collectively the “Purchasers” and each a “Purchaser”), will subscribe for, and
BlackBerry Limited (“BlackBerry”) will issue to each Purchaser, the principal
amount set out beside its name on Schedule A of 1.75% unsecured subordinated
convertible debentures of BlackBerry (the “Debentures”) on a private placement
basis, for an aggregate subscription price of U.S.$365,000,000 (the “Purchase
Price”), and (b) the outstanding 3.75% convertible unsecured debentures of
BlackBerry issued on September 7, 2016 on a private placement basis for an
aggregate subscription price of U.S.$605,000,000 (the “Existing Debentures”)
will be redeemed (collectively, the “Transaction”). Any portion of the principal
amount of the Debentures outstanding will be convertible into common shares of
BlackBerry (the “Underlying Common Shares”) in accordance with the terms of the
Indenture. This Agreement sets out the terms and conditions upon which, for good
and valuable consideration, BlackBerry and each of the Purchasers (collectively,
the “parties”) agree to complete the Transaction. All rights and obligations of
the Purchasers hereunder are several, and not joint nor joint and several.
BlackBerry acknowledges that one or more of the Purchasers is a registered
portfolio manager acting on behalf of one or more fully managed accounts managed
by it and, as such, would be deemed by Section 2.3(4) of National Instrument
45-106 – Prospectus Exemptions (“NI 45-106”) to be purchasing the Debentures as
principal. 27. Purchase of the Debentures. Each Purchaser hereby subscribes for
and agrees, severally and not jointly, to purchase from BlackBerry, and
BlackBerry hereby agrees to issue or cause to be issued to each such Purchaser
on the Closing Date, that principal amount of Debentures as is set out beside
its name on Schedule A for aggregate consideration equal to such principal
amount, on the terms and conditions set forth in this Agreement. 28. Mutual
Conditions of Closing. Each Purchaser’s obligation to purchase the applicable
principal amount of Debentures from BlackBerry and BlackBerry’s obligation to
issue and sell the applicable principal amount of Debentures to each Purchaser
are subject to the fulfilment of each of the following conditions, which
conditions are for the mutual benefit of the Purchasers and BlackBerry and may
be waived only by the mutual consent of the Purchasers and BlackBerry:
36990-2073 30148883.13



--------------------------------------------------------------------------------



 
[blackberry-subscriptiona032.jpg]
- 32 - (a) concurrent with the issuance and purchase of the Debentures, all of
the Existing Debentures will have been redeemed and the indenture dated as of
September 7, 2016 between BlackBerry, the guarantors named therein and BNY Trust
Company of Canada (as amended and supplemented, including pursuant to a
supplemental indenture among the same parties dated on or about the date hereof)
shall have been terminated; (b) the Toronto Stock Exchange (“TSX”) shall have
approved the issuance of the Debentures and the listing of the Underlying Common
Shares and the New York Stock Exchange (“NYSE”) shall have approved the listing
of the Underlying Common Shares, in each case subject only to the satisfaction
of customary listing conditions, and without the requirement to seek the
approval of the shareholders of BlackBerry; (c) the Indenture has been entered
into by the Indenture Trustee, BlackBerry and the Guarantors; (d) there shall
not be in effect any applicable domestic or foreign federal, national, state,
provincial or local law (statutory, common or otherwise), constitution, treaty,
convention, ordinance, code, rule, regulation, notice, order, injunction,
judgment, decree, ruling or other similar requirement enacted, made, issued,
adopted, promulgated or applied by a Governmental Authority (collectively,
“laws”) that makes the consummation of the Transaction illegal or otherwise
prohibits or enjoins any party from consummating the Transaction, or that is
made in connection with the Transaction and imposes any material restrictions,
limitations or conditions on any of the parties; and (e) no Governmental
Authority shall have commenced any action or proceeding to enjoin the issuance
and sale of the Debentures to the Purchasers pursuant to this Agreement or to
suspend or cease or stop trading of securities of BlackBerry, and no
Governmental Authority shall have given written notice to any party of its
intention to commence any such action or proceeding. 29. Conditions of Closing
for the Benefit of BlackBerry. Each Purchaser acknowledges and agrees that
BlackBerry’s obligation to issue and sell the Debentures to the Purchasers is
subject to the fulfilment of each of the following conditions, which conditions
are for the exclusive benefit of BlackBerry and may be waived, in whole or in
part, by BlackBerry in its sole discretion: (a) the representations, warranties
and acknowledgements of each Purchaser set forth in this Agreement shall be true
and correct in all material respects as at the Closing Date, with the same force
and effect as if made as at the Closing Date (except for representations,
warranties and acknowledgements made as of a specified date, the accuracy of
which shall be determined as of that specified date, and except in each case,
for those representations, warranties and acknowledgements that are subject to a
materiality qualification, which must be true and correct in all respects); and
(b) all covenants of each Purchaser under this Agreement to be performed prior
to the Closing shall have been duly performed in all material respects.
36990-2073 30148883.13



--------------------------------------------------------------------------------



 
[blackberry-subscriptiona033.jpg]
- 33 - 30. Conditions of Closing for the Benefit of the Purchasers. BlackBerry
acknowledges and agrees that each Purchaser’s obligation to purchase the
Debentures from BlackBerry is subject to the fulfilment of each of the following
conditions, which conditions are for the exclusive benefit of the Purchasers and
may be waived, in whole or in part, by the Purchasers in their sole discretion:
(a) the representations and warranties of BlackBerry set forth in this Agreement
shall be true and correct in all material respects as at the Closing Date, with
the same force and effect as if made by BlackBerry as at the Closing Date
(except for representations and warranties made as of a specified date, the
accuracy of which shall be determined as of that specified date, and except in
each case, for those representations and warranties that are subject to a
materiality or Material Adverse Effect qualification, which must be true and
correct in all respects); (b) all covenants of BlackBerry to be performed under
this Agreement shall have been duly performed in all material respects; (c) from
and including the date hereof up to and including the Closing Date, there shall
not have occurred a Material Adverse Effect; (d) each Purchaser shall have
received a legal opinion addressed to the Purchasers in form and substance
satisfactory to the Purchasers and their counsel, acting reasonably, dated the
Closing Date, from counsel to BlackBerry (who may rely, as to matters of fact,
on certificates of public officials and officers of BlackBerry) with respect to
the following matters: (i) that BlackBerry is a corporation existing under the
laws of Ontario and has the corporate power to enter into and perform its
obligations under this Agreement, and has the corporate power and capacity to
own or hold its properties and to conduct the businesses carried on by it; (ii)
as to the authorized share capital of BlackBerry; (iii) that the execution and
delivery of and performance by BlackBerry of this Agreement has been authorized
by all necessary corporate action on the part of BlackBerry; (iv) that this
Agreement has been duly executed and delivered by BlackBerry, and constitutes a
legal, valid and binding agreement of BlackBerry enforceable against it in
accordance with its terms, subject to customary qualifications; (v) that neither
the execution and delivery of this Agreement, the Indenture or the Debentures,
nor the performance by BlackBerry of its obligations hereunder or thereunder,
will conflict with or result in any breach of the constating documents or
by-laws of BlackBerry; (vi) that the issuance of the Debentures has been
authorized by all necessary corporate action on the part of BlackBerry, that the
Debentures have been duly executed and delivered by BlackBerry and that subject
to receipt of 36990-2073 30148883.13



--------------------------------------------------------------------------------



 
[blackberry-subscriptiona034.jpg]
- 34 - payment in full for them, the Debentures will be legal, valid and binding
agreements of BlackBerry enforceable against it in accordance with their terms,
subject to customary qualifications; (vii) that the execution and delivery of
and performance by BlackBerry of the Indenture has been authorized by all
necessary corporate action on the part of BlackBerry; (viii) that the Indenture
has been duly executed and delivered by BlackBerry, and constitutes a legal,
valid and binding agreement of BlackBerry enforceable against it in accordance
with its terms, subject to customary qualifications; (ix) that the Underlying
Common Shares have been validly authorized for issuance by BlackBerry and, upon
the conversion of the Debentures in accordance with the terms and conditions of
the Debentures, and when issued, will be validly issued and outstanding as fully
paid Common Shares; (x) that the issuance and sale by BlackBerry of the
Debentures to the Purchaser in accordance with this Agreement is exempt from the
prospectus and registration requirements of applicable securities laws in
Ontario and no documents are required to be filed by BlackBerry (other than
customary private placement reports accompanied by requisite filing fees),
proceedings taken or approvals, permits, consents or authorizations obtained
under the applicable securities laws in Ontario to permit such issuance and
sale; (xi) no filing, proceeding, approval, consent or authorization is required
to be made, taken or obtained under the laws of Ontario to permit the issuance
by BlackBerry of the Underlying Common Shares upon the conversion of the
Debentures in accordance with the terms and conditions of the Debentures to the
holders of the Debentures; (xii) the first trade of the Debentures in Ontario
will not be a distribution or otherwise subject to the prospectus and
registration requirements of applicable securities laws in Ontario if: (A)
BlackBerry is and has been a reporting issuer in a jurisdiction of Canada for
the four months immediately preceding such first trade; (B) at the time of the
first trade, at least four months have elapsed from the date of distribution of
the Debentures; (C) the certificates representing the Debentures carry a legend,
or an ownership statement issued under a direct registration system or other
electronic book-entry system acceptable to the regulators bears a legend
restriction notation, as required by Section 2.5(2)3(i) of National Instrument
45-102 - Resale of Securities (“NI 45-102”); (D) the trade is not a “control
distribution” as defined in NI 45-102; 36990-2073 30148883.13



--------------------------------------------------------------------------------



 
[blackberry-subscriptiona035.jpg]
- 35 - (E) no unusual effort is made to prepare the market or to create a demand
for the Debentures subject to such trade and no extraordinary commission or
consideration is paid to a person or company in respect of the trade; and (F) if
the seller of the Debentures is an “insider” or “officer” of BlackBerry (as
those terms are defined in applicable securities laws), the seller has no
reasonable grounds to believe that BlackBerry is in default of any requirement
of securities legislation; and (xiii) the first trade by a holder of Underlying
Common Shares upon the conversion of the Debentures in accordance with the terms
and conditions of the Debentures will not be a distribution or otherwise subject
to the prospectus and registration requirements of applicable securities laws in
Ontario, and no filing, proceeding, approval, consent or authorization will be
required to be made, taken or obtained under the laws of Ontario to permit such
trade or distribution, through investment dealers or brokers, if required,
registered under the applicable legislation of Ontario who have complied with
the relevant provisions of such legislation. 31. Delivery and Payment. The
closing of the issuance of the Debentures (the “Closing”) will, subject to the
satisfaction or waiver of each of the conditions set forth in Sections 2, 3 and
4 of this Agreement, to be completed remotely on September 1, 2020, or as soon
thereafter as the other conditions of Closing can be satisfied or have been
waived (such date, the “Closing Date”), at 10:00 a.m. (Toronto time) via
electronic transmission of documents (such as by use of PDF) at the offices of
Torys LLP, 79 Wellington Street West, Toronto, Ontario, M5K 1N2; or at such
other time and date as may be agreed upon orally or in writing by the parties.
32. Covenants (4) The Purchasers shall deliver or cause to be delivered to
BlackBerry at or prior to Closing by electronic means: (a) all documentation as
may be required from the Purchasers by applicable securities laws (including the
rules and requirements of the TSX and NYSE, as applicable) in connection with
the purchase by the Purchasers of the Debentures; (b) wire transfers by or on
behalf of the respective Purchasers in immediately available United States funds
to an account designated by BlackBerry in writing at least one Business Day
prior to Closing, in the aggregate amount of the subscription price for the
Debentures being purchased by such Purchasers, such wire transfers to be made by
the Purchasers; and (c) a certificate of each Purchaser, signed on behalf of
such Purchaser, without personal liability, by a senior officer of such
Purchaser, addressed to BlackBerry and dated the Closing Date certifying that
(i) the representations, warranties and acknowledgements of such Purchaser set
forth in this Agreement which are qualified by materiality are true and correct
in all respects as at the Closing Date, 36990-2073 30148883.13



--------------------------------------------------------------------------------



 
[blackberry-subscriptiona036.jpg]
- 36 - with the same force and effect as if made by the Purchaser as at the
Closing Date (except to the extent that such representations, warranties and
acknowledgements expressly speak of an earlier date, in which event, such
representations, warranties and acknowledgements shall be true and correct as of
such earlier date), (ii) all other representations, warranties and
acknowledgements of such Purchaser set forth in this Agreement are true and
correct in all material respects as at the Closing Date, with the same force and
effect as if made by such Purchaser as at the Closing Date (except to the extent
that such representations, warranties and acknowledgements expressly speak of an
earlier date, in which event, such representations, warranties and
acknowledgements shall be true and correct in all material respects as of such
earlier date), and (iii) such Purchaser has performed in all material respects
its obligations under this Agreement required to be performed on or prior to the
Closing Date. (5) At or prior to Closing, BlackBerry shall: (d) deliver or cause
to be delivered to the Purchasers: (i) one or more global certificates
representing the Debentures registered in the name of “CDS & Co.” or “Cede &
Co.”, against satisfaction of the subscription price for the Debentures being
purchased as contemplated in Section 6(1)(b) of this Agreement, with such
Debentures to be issued in “book-entry only” form in accordance with
instructions as to the respective Purchasers’ jurisdiction of residence as
provided by the Purchasers; (ii) a certificate of BlackBerry, signed on behalf
of BlackBerry, without personal liability, by a senior officer of BlackBerry,
addressed to each Purchaser and dated the Closing Date certifying that (i) the
representations and warranties of BlackBerry set forth in this Agreement which
are qualified by materiality or Material Adverse Effect are true and correct in
all respects as at the Closing Date, with the same force and effect as if made
by BlackBerry as at the Closing Date (except to the extent that such
representations and warranties expressly speak of an earlier date, in which
event, such representations and warranties shall be true and correct as of such
earlier date), (ii) all other representations and warranties of BlackBerry set
forth in this Agreement are true and correct in all material respects as at the
Closing Date, with the same force and effect as if made by BlackBerry as at the
Closing Date (except to the extent that such representations and warranties
expressly speak of an earlier date, in which event, such representations and
warranties shall be true and correct in all material respects as of such earlier
date), (iii) BlackBerry has performed in all material respects its obligations
under this Agreement required to be performed on or prior to the Closing Date,
and (iv) since the date hereof, there has not occurred a Material Adverse
Effect; (iii) certified copies of (i) the articles and by-laws of BlackBerry and
each Guarantor, and (ii) all resolutions of the board of directors of BlackBerry
36990-2073 30148883.13



--------------------------------------------------------------------------------



 
[blackberry-subscriptiona037.jpg]
- 37 - approving the entering into and completion of the transactions
contemplated by this Agreement; (iv) a certificate of Computershare Investor
Services Inc. confirming the issued and outstanding Common Shares; (v) evidence
satisfactory to the Purchasers of the approval of the listing and posting for
trading on the TSX and NYSE of the Underlying Common Shares subject only to the
satisfaction by BlackBerry of customary listing conditions, which conditions
shall not include a requirement of shareholder approval prior to the issuance of
the Debentures; (vi) the Guarantees executed by the Guarantors; (vii) the
opinion contemplated in Section 4(d) of this Agreement; and (e) execute and
deliver the Indenture; and (f) pay, or cause to be paid, to HWIC an amount equal
to all the reasonable and documented legal fees and expenses incurred by HWIC in
connection with this Agreement and the Transaction, including all reasonable
fees, disbursements and taxes of McCarthy Tétrault LLP and Shearman & Sterling
LLP. (6) BlackBerry shall use commercially reasonable efforts to obtain TSX
approval of the listing of the Debentures by February 15, 2021. 33. Outside
Date. Each Purchaser and BlackBerry agree that if Closing has not occurred on or
prior to September 9, 2020 (the “Outside Date”), then any of the Purchasers or
BlackBerry may terminate this Agreement, except that the right to terminate this
Agreement will not be available to a party whose breach of this Agreement has
been the cause of, or resulted in, the failure of Closing to occur by such date.
If this Agreement is properly terminated pursuant to the foregoing, then there
shall be no further liability of the parties hereunder. Nothing in this Section
7 will relieve any party from liability for any breach of this Agreement. 34.
Mutual Covenant regarding Closing. Subject to the terms and conditions of this
Agreement, the Purchasers and BlackBerry shall use their reasonable commercial
efforts, on a cooperative basis, to take, or cause to be taken, all actions and
to do, or cause to be done, all things necessary, proper or advisable under
applicable laws to consummate the Transaction as soon as practicable, including:
(a) BlackBerry using its reasonable commercial efforts to obtain and maintain
all approvals, clearances, consents, registrations, permits, authorizations,
notices and other confirmations required to be obtained from any domestic or
foreign federal, provincial, state, municipal or other governmental department,
court, tribunal, commission or commissioner, bureau, minister or ministry, board
or agency, or other regulatory authority, including any securities regulatory
authority, the NYSE and the TSX (each, a “Governmental Authority”) or other
third party including any person or entity exercising governmental powers that
are 36990-2073 30148883.13



--------------------------------------------------------------------------------



 
[blackberry-subscriptiona038.jpg]
- 38 - necessary, proper or advisable to consummate the transactions
contemplated by this Agreement (the “Approvals”); (b) BlackBerry preparing and
filing as promptly as practicable all necessary documents, registrations,
statements, petitions, filings and applications for the Approvals; and (c)
BlackBerry or the Purchasers, as the case may be, using reasonable commercial
efforts to oppose, lift or rescind any injunction or restraining or other order
or notice seeking to stop, or otherwise adversely affecting its ability to
consummate, the Transaction or imposing any material restrictions, limitations
or conditions on the parties or the Transaction. The parties shall co-operate in
the preparation of any application for the Approvals and any other orders,
clearances, consents, notices, rulings, exemptions, certificates, no-action
letters and approvals reasonably deemed by either the Purchasers or BlackBerry
to be necessary to discharge their respective obligations under this Agreement
or otherwise advisable under applicable laws in connection with the Transaction.
Subject to applicable laws, the parties shall cooperate with and keep each other
fully informed as to the status of and the processes and proceedings relating to
obtaining the Approvals and any other actions or activities pursuant to this
Section 8, and shall promptly notify each other of any material communication
from any Governmental Authority in respect of the Transaction or this Agreement,
and shall not make any submissions, correspondence or filings, or participate in
any communications or meetings with any Governmental Authority in respect of any
filings, investigations or other inquiries or proceedings related to the
Transaction or this Agreement unless it consults with the other parties in
advance and, to the extent not precluded by such Governmental Authority, gives
the other parties the opportunity to review drafts of, and provides final copies
of, any submissions, correspondence or filings, and to attend and participate in
any communications or meetings. 35. Purchasers’ Acknowledgements. Each Purchaser
covenants to execute and deliver all documentation as may be required to be
executed and delivered by it pursuant to applicable securities laws in
connection with the Transaction. Each Purchaser acknowledges that: (a)
BlackBerry is required to file a report of trade with all applicable securities
regulators containing personal information about each Purchaser. This report of
trade will include the full name, residential address and telephone number of
each Purchaser, the number and type of purchased securities, the Purchase Price,
the date of the Closing and the prospectus and registration exemption relied
upon under applicable securities laws to complete such purchase. In Ontario,
this information is collected indirectly by the Ontario Securities Commission
under the authority granted to it under, and for the purposes of the
administration and enforcement of, the securities legislation in Ontario. The
Purchaser may contact the Inquiries Officer at 20 Queen Street West, 22nd Floor,
Toronto, Ontario, M5H 3S8 or by telephone at (416) 593-8314 for more information
regarding the indirect collection of such information by the Ontario Securities
Commission. BlackBerry may also be required pursuant to applicable securities
laws to file this Agreement on the System for Electronic Document Analysis and
Retrieval (“SEDAR”). By 36990-2073 30148883.13



--------------------------------------------------------------------------------



 
[blackberry-subscriptiona039.jpg]
- 39 - completing this Agreement, the Purchaser authorizes the indirect
collection of the information described in this Section 9(a) by all applicable
securities regulators and consents to the disclosure of such information to the
public through (i) the filing of a report of trade with all applicable
securities regulators and (ii) the filing of this Agreement on SEDAR; (b) the
Debentures and the Underlying Common Shares are subject to resale restrictions
under applicable Canadian and U.S. securities laws; (c) the certificates
representing the Debentures and the Underlying Common Shares (or alternatively
the ownership statement or written notice provided to the Purchaser if the
Debentures and the Underlying Common Shares are issued under a direct
registration system or other electronic book-entry system) will bear the
restrictive legends as set forth in the Indenture; (d) the Debentures and the
Underlying Common Shares have not been and will not be registered under U.S.
Securities Act, and may not be offered or sold in the United States or to U.S.
persons unless registered under the U.S. Securities Act or an exemption from the
registration requirements of the U.S. Securities Act is available; (e) the
Debentures are being offered and sold to the Purchaser on a “private placement”
basis; (f) it is not purchasing the Debentures as a result of any general
solicitation or general advertising, including advertisements, articles, notices
or other communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising; (g) no
securities commission or similar regulatory authority has reviewed or passed on
the merits of the Debentures; (h) there is no government or other insurance
covering the Debentures; (i) it has had access to such additional information,
if any, concerning BlackBerry as it has considered necessary in connection with
its investment decision to acquire the Debentures; (j) it has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of its investment in the Debentures and the Underlying Common
Shares and is able to bear the economic risks of such investment; (k) there are
risks associated with the purchase of the Debentures; and (l) there are
restrictions on a Purchaser’s ability to resell the Debentures and the
Underlying Common Shares, and it is the responsibility of the Purchaser to find
out what those restrictions are and to comply with them before selling the
Debentures or the Underlying Common Shares. 36990-2073 30148883.13



--------------------------------------------------------------------------------



 
[blackberry-subscriptiona040.jpg]
- 40 - 36. Purchasers’ Representations and Warranties. Each Purchaser hereby
severally and not jointly makes the following representations and warranties
with respect to itself to BlackBerry, and acknowledges that BlackBerry is
relying upon such representations and warranties in connection with the issue
and sale of the Debentures, that: (a) Organization and Good Standing. As of the
date hereof and as of the Closing Date, it is a corporation, limited liability
company or other entity duly incorporated, established or organized and validly
existing under the jurisdiction of its organization. (b) Due Authorization. As
of the date hereof and as of the Closing Date, (i) the execution, delivery and
performance by the Purchaser of this Agreement and the consummation by the
Purchaser of the transactions contemplated hereby are within their respective
corporate, trust or other governing powers and have been duly authorized, and no
other corporate, trust or other proceedings required by the constating documents
of the Purchaser are necessary to authorize the execution, delivery and
performance of this Agreement or the transactions contemplated hereby; and (ii)
this Agreement has been duly executed and delivered by the Purchaser and when
duly executed and delivered by each of the other parties hereto, this Agreement
will constitute a legal, valid and binding agreement of the Purchaser
enforceable against it in accordance with its terms, except in each case as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or by equitable principles relating to
enforceability, regardless of whether considered in a proceeding in equity or at
law. (c) Governmental Authorization. As of the date hereof and as of the Closing
Date, the execution, delivery and performance by the Purchaser of this Agreement
and the consummation by the Purchaser of the transactions contemplated hereby,
require no action by or in respect of, or filing with or approval from, or
consent or authorization from, any Governmental Authority, other than (i)
filings under applicable securities laws; and (ii) any actions, filings or
approvals the absence of which would not reasonably be expected to materially
impair the ability of it to complete the Transaction on or prior to the Outside
Date. (d) Non-Contravention. As of the date hereof and as of the Closing Date,
the execution, delivery and performance by the Purchaser of this Agreement and
the consummation by the Purchaser of the transactions contemplated hereby do not
and will not (i) contravene, conflict with, or result in any violation or breach
of any provision of (A) the articles of incorporation, by-laws or resolutions of
the shareholders or directors (or any committee thereof) of the Purchaser, or
(B) in the case where the Purchaser is not a corporation, its declaration of
trust or other constating document under which the Purchaser has been
established or organized, or any resolutions of the board, trustees or other
body named in such constating document as performing a similar function as a
board of a corporation or as trustees of a trust, or of a committee thereof,
(ii) assuming compliance with the matters referred to in paragraph (c) above,
contravene, conflict with or result in a violation or breach of any provision of
any applicable law, or (iii) require any consent or other action by any person
under, or constitute, with or without notice 36990-2073 30148883.13



--------------------------------------------------------------------------------



 
[blackberry-subscriptiona041.jpg]
- 41 - or lapse of time or both, a breach of any material contract to which it
is a party or by which it or any of its properties or assets may be bound, with
such exceptions, in the case of each of clauses (ii) and (iii) above, as would
not be reasonably expected to adversely affect the ability of the Purchaser to
consummate the transactions contemplated hereby on or prior to the Outside Date.
(e) Principal. The Purchaser is purchasing, or is deemed by Section 2.3(4) of NI
45- 106 to be purchasing, the Debentures as principal. (f) Offering Memorandum.
It has not been provided with an offering memorandum (as defined in any
applicable Canadian securities laws) or any similar document in connection with
its subscription for the Debentures, and the decision to execute this Agreement
and to purchase the Debentures has not been based upon any verbal or written
representations as to fact or otherwise made by or on behalf of BlackBerry,
other than such written representations as are expressly contained in this
Agreement. (g) Investment Purposes. The Purchaser is purchasing the Debentures
for investment purposes only and not with a view to any resale, distribution or
other disposition of the Debentures or the Underlying Common Shares in violation
of applicable securities laws, and not in a transaction or series of
transactions involving a purchase and sale or a repurchase and resale in the
course of or incidental to a distribution. (h) Purchaser Status. Either (1) the
Purchaser is not a person within the United States or a “U.S. Person” (as such
term is defined in Rule 902(k) of Regulation S under the U.S. Securities Act),
the Debentures were not offered to the Purchaser in the United States and this
Agreement has not been signed by the Purchaser in the United States or (2) the
Purchaser is a “qualified institutional buyer” within the meaning of Rule 144A
under the U.S. Securities Act. (i) No Joint Action. The Purchaser is acquiring
the Debentures for its own account and is not (a) acting together, within the
meaning of the TSX Company Manual, or (b) acting jointly or in concert, within
the meaning of Canadian securities laws, in each case, with any other person or
entity in respect of its investment in BlackBerry. 37. Representations and
Warranties of BlackBerry. BlackBerry represents and warrants to each Purchaser,
and acknowledges that each Purchaser is relying upon such representations and
warranties in purchasing the Debentures, that: (a) Organization and Good
Standing. As of the date hereof and as of the Closing Date, each of BlackBerry
and its subsidiaries has been duly created, incorporated, amalgamated or
organized and is validly existing and in good standing and up to date in all
corporate filings under the laws of its respective jurisdictions of
organization, is duly qualified to do business in each jurisdiction in which its
respective ownership or lease of property or the conduct of its respective
businesses requires such qualification, and has all power and authority
necessary to own or hold its respective properties and to conduct the businesses
currently 36990-2073 30148883.13



--------------------------------------------------------------------------------



 
[blackberry-subscriptiona042.jpg]
- 42 - and customarily carried on by it, except where the failure to be so
qualified or have such power or authority would not, individually or in the
aggregate, have or reasonably be expected to have a Material Adverse Effect. As
of the date hereof, the subsidiaries listed on page 4 of BlackBerry’s Annual
Report on Form 10-K dated April 7, 2020 are the only subsidiaries of BlackBerry
material to the business, earnings, assets, condition (financial or otherwise),
liabilities, results of operations or business prospects of BlackBerry and its
subsidiaries, taken as a whole. (b) Capitalization. As of June 30, 2020, there
were 555,573,072 Common Shares, no Class A common shares and no preference
shares issued and outstanding and since June 30, 2020 to the date hereof, no
Common Shares have been issued or become issuable other than pursuant to
BlackBerry’s equity incentive plans or executive inducement equity awards. As of
the date hereof and as of the Closing Date, (i) BlackBerry’s authorized share
capital consists of an unlimited number of Common Shares, an unlimited number of
Class A common shares and an unlimited number of preference shares, issuable in
series; (ii) all the outstanding shares of capital stock or other equity
interests of BlackBerry and of each subsidiary of BlackBerry have been duly and
validly authorized and issued and are fully paid and non-assessable; (iii) all
the outstanding shares of capital stock or other equity interests of each
subsidiary of BlackBerry (including each of the subsidiaries of BlackBerry
reflected in the BlackBerry Public Documents) are owned directly or indirectly
by BlackBerry, in each case, free and clear of any lien, charge, encumbrance,
security interest, restriction on voting or transfer (except as may be set out
in the constating documents of each subsidiary of BlackBerry or liens, charges,
or encumbrances, that have been publicly disclosed) or any other claim of any
third party, in each case, except (A) as publicly disclosed by BlackBerry or (B)
as would not result in a Material Adverse Effect; (iv) other than the Existing
Debentures, and other than the Debentures or in connection with the Debentures
there are no securities convertible into, or exchangeable or exercisable for, or
other rights to acquire from BlackBerry, Common Shares of BlackBerry or other
equity interests in BlackBerry, other than (A) as disclosed or referred to the
audited consolidated financial statements and the related notes thereto of
BlackBerry and its consolidated subsidiaries for the year ended February 29,
2020 or the interim consolidated financial statements and the related notes
thereto of BlackBerry and its consolidated subsidiaries for the three months
ended May 31, 2020, (B) securities issued in the normal course after May 31,
2020 in connection with the issuance of securities by BlackBerry pursuant to its
equity incentive plans or executive inducement equity awards, and (C) as
contemplated by this Agreement; and (v) there are no contractual obligations of
BlackBerry or any subsidiary to repurchase, redeem or otherwise acquire any
outstanding securities or indebtedness of BlackBerry or any subsidiary, except
in the case of subsidiaries of BlackBerry, any such obligations entered into in
the ordinary course of business that would not individually or collectively
result in a Material Adverse Effect. For the purposes of this Agreement, a
matter shall be considered to be “publicly disclosed” only to the extent it is
disclosed in one of the BlackBerry Public Documents filed on SEDAR prior to the
date hereof. (c) Guarantors. Each of the Guarantors are wholly-owned
subsidiaries of BlackBerry. 36990-2073 30148883.13



--------------------------------------------------------------------------------



 
[blackberry-subscriptiona043.jpg]
- 43 - (d) Due Authorization. As of the date hereof and as of the Closing Date,
the execution, delivery and performance by BlackBerry of this Agreement and the
consummation by BlackBerry of the transactions contemplated hereby are within
the corporate powers of BlackBerry and have been duly authorized, and no other
corporate proceedings on the part of BlackBerry are necessary to authorize the
execution, delivery and performance of this Agreement, or the transactions
contemplated hereby. This Agreement has been duly executed and delivered by
BlackBerry and when duly executed and delivered in accordance with its terms by
each of the parties thereto, this Agreement will constitute a legal, valid and
binding agreement of BlackBerry enforceable against BlackBerry in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles relating to enforceability, regardless of whether
considered in a proceeding in equity or at law. (e) Power and Authority.
BlackBerry has all requisite power and authority: (i) to enter into the
Indenture; (ii) to carry out all the terms and provisions of the Indenture; and
(iii) to issue and deliver the Debentures in accordance with the provisions of
this Agreement and the Underlying Common Shares in accordance with the
provisions of the Indenture. The Guarantors each have all requisite power and
authority: (i) to enter into the Guarantees and (ii) to carry out all the terms
and provisions of the Guarantees. (f) Authorization. When executed and
delivered, the Indenture and the Guarantees will constitute legal, valid and
binding obligations of BlackBerry and the Guarantors, respectively, enforceable
in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability, regardless of whether considered in a
proceeding in equity or at law. (g) Authorization of Debentures. The issuance of
the Debentures by BlackBerry to the Purchasers in accordance with the terms of
this Agreement has been authorized by all necessary action of BlackBerry, and
upon payment therefor in accordance with this Agreement, the Debentures will be
validly issued and outstanding. (h) Authorization of Underlying Common Shares.
The issuance of the Underlying Common Shares in accordance with the terms of the
Indenture has been authorized by all necessary action of BlackBerry, and upon
the conversion, and when issued will be validly issued and outstanding as fully
paid and non- assessable Common Shares. (i) BlackBerry Securities. As of the
date hereof and as of the Closing Date: (i) no order, ruling or decision granted
by a securities commission, court of competent jurisdiction or regulatory or
administrative body or other Governmental Authority having jurisdiction is in
effect, pending or (to the best of BlackBerry’s knowledge) threatened that
restricts any trades in any securities of BlackBerry including any cease trade
orders; (ii) the currently issued and outstanding Common Shares are listed and
posted for trading on the TSX and the NYSE, the currently issued and 36990-2073
30148883.13



--------------------------------------------------------------------------------



 
[blackberry-subscriptiona044.jpg]
- 44 - outstanding Existing Debentures are listed and posted for trading on the
TSX, and BlackBerry is in compliance in all material respects with all of the
listing conditions on such exchanges; and (iii) the Debentures to be sold
pursuant to this Agreement have been duly authorized for issuance and sale by
all necessary action on the part of BlackBerry and, when issued and delivered by
BlackBerry against payment of the consideration therefor pursuant to this
Agreement will have been validly issued and outstanding and will not have been
issued in violation of or subject to any pre-emptive rights or other contractual
rights to purchase securities issued by BlackBerry. (j) Governmental
Authorization. As of the date hereof and as of the Closing Date, the execution,
delivery and performance by BlackBerry of this Agreement, the Indenture and the
Debentures or by the Guarantors of the Guarantees, and the consummation by
BlackBerry and the Guarantors of the transactions contemplated hereby and
thereby require no action by or in respect of, or filing with or approval from,
or consent or authorization from any Governmental Authority, other than (i)
filings under applicable securities laws (including filings with the TSX and the
NYSE); and (ii) any actions or filings the absence of which would not reasonably
be expected to materially impair the ability of BlackBerry to complete the
Transaction on or prior to the Outside Date. (k) Non-Contravention. As of the
date hereof and as of the Closing Date, the execution, delivery and performance
by BlackBerry of this Agreement, the Indenture and the Debentures and by the
Guarantors of the Guarantees and the consummation by BlackBerry and the
Guarantors of the transactions contemplated hereby and thereby do not and will
not (i) contravene, conflict with, or result in any violation or breach of any
provision of the articles of amalgamation, by-laws or resolutions of the
shareholders or directors (or any committee thereof) of BlackBerry or any of its
subsidiaries; (ii) assuming compliance with the matters referred to in paragraph
(j) above, contravene, conflict with or result in a violation or breach of any
provision of any applicable law; or (iii) require any consent or other action by
any person under, constitute a default, or an event that, with or without notice
or lapse of time or both, would constitute a default, under, or cause or permit
the termination, cancellation, acceleration or other change of any right or
obligation or the loss of any benefit to which BlackBerry or any of its
subsidiaries is entitled under any provision of any material contract to which
BlackBerry or any of its subsidiaries is a party or by which it or any of its
properties or assets may be bound, with such exceptions, in the case of each of
clauses (ii) and (iii) above, as would not individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect or adversely affect the
ability of BlackBerry to consummate the transactions contemplated hereby on or
prior to the Outside Date. (l) Compliance with Laws. BlackBerry and its
subsidiaries are and have been in compliance with, and conduct their businesses
in conformity with, all applicable laws, except where the failure to be in
compliance or conformity would not result in a Material Adverse Effect.
BlackBerry is a reporting issuer under the securities laws of each of the
provinces of Canada (collectively the “Canadian Jurisdictions”) that recognizes
the concept of reporting issuer, is in compliance in all material respects with
the applicable securities legislation of the Canadian Jurisdictions, and the
respective rules, regulations and written and published 36990-2073 30148883.13



--------------------------------------------------------------------------------



 
[blackberry-subscriptiona045.jpg]
- 45 - policies thereunder, and is not on the list of defaulting reporting
issuers maintained by the applicable securities regulatory authority in each
such Canadian Jurisdiction that maintains such a list. BlackBerry is subject to
Section 13 or 15(d) of the United States Securities Exchange Act of 1934, as
amended (the “Exchange Act”) and has filed all reports required under the
Exchange Act in the last twelve month period. (m) Financial Statements. The
audited consolidated financial statements and the related notes thereto of
BlackBerry and its consolidated subsidiaries for the years ended February 29,
2020 and February 28, 2019 and the interim consolidated financial statements and
the related notes thereto of BlackBerry and its consolidated subsidiaries for
the three months ended May 31, 2020 (the “Financial Statements”) comply in all
material respects with the applicable requirements of the Canadian securities
laws and present fairly the financial position of BlackBerry and its
subsidiaries as of the dates indicated and the results of their operations and
the changes in their cash flows for the periods specified, and have been
prepared in conformity with United States generally accepted accounting
principles, in each case applied on a consistent basis throughout the periods
covered thereby (except (i) as otherwise indicated in such financial statements
and notes thereto, or, in the case of audited statements, in the related report
of BlackBerry independent auditors, as the case may be, or (ii) in the case of
unaudited interim statements, are subject to nominal period-end adjustments and
may omit notes which are not required by applicable laws in the unaudited
statements). None of BlackBerry or its subsidiaries has any liabilities,
obligations, indebtedness or commitments, whether accrued, absolute, contingent
or otherwise, which are not disclosed or referred to in the Financial
Statements, other than liabilities, obligations, or indebtedness or commitments
(i) incurred in the normal course of business, (ii) which have been publicly
disclosed by BlackBerry, or (iii) which would not or would not reasonably be
expected to have a Material Adverse Effect. (n) No Material Adverse Change.
Between February 29, 2020 and the date hereof, (i) there has not been any
material change in the share capital or long-term debt of BlackBerry, or any
dividend or distribution of any kind declared, set aside for payment, paid or
made by BlackBerry on any class of shares, or, individually or in the aggregate,
a Material Adverse Effect; (ii) neither BlackBerry nor any of its subsidiaries
has entered into any transaction or agreement that is material to BlackBerry and
its subsidiaries taken as a whole or incurred any liability or obligation,
direct or contingent, that is material to BlackBerry and its subsidiaries taken
as a whole; and (iii) neither BlackBerry nor any of its subsidiaries has
sustained any material loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor disturbance or dispute or any action, order or decree of any court or
arbitrator or Governmental Authority, except in each of clauses (i) through
(iii) above as otherwise publicly disclosed by BlackBerry. (o) No Violation or
Default. Other than as publicly disclosed by BlackBerry, neither BlackBerry nor
any of its subsidiaries is (i) in violation of its charter or by-laws or similar
organizational documents; (ii) in default of, and no event has occurred that,
with notice or lapse of time or both, would constitute such a default, in the
due performance or observance of any term, covenant or condition contained in
any 36990-2073 30148883.13



--------------------------------------------------------------------------------



 
[blackberry-subscriptiona046.jpg]
- 46 - indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which BlackBerry or any of its subsidiaries is a party or by which
BlackBerry or any of its subsidiaries is bound or to which any of the property
or assets of BlackBerry or any of its subsidiaries is subject; or (iii) in
violation of any laws, except, in the case of clauses (ii) and (iii) above, for
any such default or violation that would not, individually or in the aggregate,
have a Material Adverse Effect. (p) Legal Proceedings. Except as publicly
disclosed by BlackBerry, there are no legal, governmental or regulatory
investigations, actions, suits or proceedings pending to which BlackBerry or any
of its subsidiaries is or may be a party or to which any property of BlackBerry
or any of its subsidiaries is or may be the subject that, individually or in the
aggregate, if determined adversely to BlackBerry or any of its subsidiaries,
would or would reasonably be expected to have a Material Adverse Effect, and no
such investigations, actions, suits or proceedings are threatened or, to the
knowledge of BlackBerry, contemplated by any Governmental Authority or
threatened by others. (q) Reports. BlackBerry has, in accordance with applicable
laws, filed with securities regulatory authorities, the TSX and the NYSE, as
applicable, true and complete copies of all forms, reports, schedules,
statements, material change reports, circulars, press releases, disclosures
relating to options and other stock based incentive plans, prospectuses, other
offering documents and all other documents required to be filed by it with
securities regulatory authorities, the TSX or the NYSE as applicable since
February 28, 2019 (such forms, reports, schedules, statements and other
documents, including any financial statements or other documents, including any
schedules included therein, are referred to herein as the “BlackBerry Public
Documents”). The BlackBerry Public Documents (i) at the time filed did not; (ii)
as of the date hereof (taken as a whole after giving effect to all filings made
prior to the date hereof), do not; and (iii) as of the Closing Date (taken as a
whole after giving effect to all filings made prior to the Closing Date) will
not, contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary in order to make the statements
made therein, in light of the circumstances under which they were made, not
misleading except to the extent that such statements have been modified or
superseded by a later-filed company filing. BlackBerry has not filed any
confidential material change report with any of the securities regulatory
authorities, the TSX, the NYSE or any other self-regulatory authority that
remains confidential. (r) Title to Real and Personal Property. Except as
publicly disclosed by BlackBerry, BlackBerry and its subsidiaries have good and
marketable, in the case of real property, and valid, in the case of personal
property, title in fee simple to, or have valid rights to lease or otherwise
use, all items of real and personal property that are used or held by BlackBerry
and its subsidiaries, in each case free and clear of all liens, encumbrances,
claims and defects and imperfections of title except those that (i) do not
materially interfere with the use made and proposed to be made of such property
by BlackBerry and its subsidiaries; (ii) would not or would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect;
or (iii) have been granted in connection with BlackBerry’s 36990-2073
30148883.13



--------------------------------------------------------------------------------



 
[blackberry-subscriptiona047.jpg]
- 47 - outstanding credit agreements and other applicable debt obligations, in
each case as publicly disclosed by BlackBerry. (s) Licenses and Permits. Except
as publicly disclosed by BlackBerry, BlackBerry and its subsidiaries possess all
licenses, certificates, permits and other authorizations issued by, and have
made all declarations and filings with, the appropriate Governmental Authorities
that are necessary for the ownership or lease of their respective properties or
the conduct of their respective businesses except where the failure to possess
or make the same would not, individually or in the aggregate, have a Material
Adverse Effect; and except as publicly disclosed by BlackBerry or as would not
have a Material Adverse Effect, neither BlackBerry nor any of its subsidiaries
has (to the best knowledge of BlackBerry) received any written notice of any
revocation or modification of any such license, certificate, permit or
authorization or has any reason to believe that any such license, certificate,
permit or authorization will not be renewed in the ordinary course. (t)
Compliance with Environmental Laws. Except as publicly disclosed by BlackBerry,
BlackBerry and its subsidiaries (i) are in compliance with any and all
applicable laws relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (collectively, “Environmental Laws”); (ii) have received and are in
compliance in all material respects with all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses; and (iii) have not received written notice of any actual
or potential liability for the investigation or remediation of any disposal or
release of hazardous or toxic substances or wastes, pollutants or contaminants,
except in any such case for any such failure to comply with, or failure to
receive required permits, licenses or approvals, or liability as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. (u) Disclosure Controls. BlackBerry and its subsidiaries
maintain an effective system of “disclosure controls and procedures” (as defined
in Rule 13a-15(e) of the Exchange Act and National Instrument 52-109 -
Certification of Disclosure in Issuers’ Annual and Interim Filings (“NI
52-109”)) that are intended to provide reasonable assurance that information
required to be disclosed by BlackBerry in its annual filings, interim filings or
other reports filed or submitted under the Exchange Act and Canadian securities
laws is recorded, processed, summarized and reported within the time periods
specified in the United States Securities and Exchange Commission’s and Canadian
securities authorities’ rules and forms, including controls and procedures
designed to ensure that such information is accumulated and communicated to
BlackBerry’s management as appropriate to allow timely decisions regarding
required disclosure. BlackBerry and its subsidiaries have carried out
evaluations of the effectiveness of their disclosure controls and procedures as
required by Rule 13a-15 of the Exchange Act and as contemplated under NI 52-109.
(v) Accounting Controls. BlackBerry and its subsidiaries maintain systems of
“internal control over financial reporting” (as defined in Rule 13a-15(f) of the
Exchange Act and NI 52-109) that comply with the requirements of the Exchange
Act and NI 52-109 and have been designed by, or under the supervision of, their
respective principal executive and principal financial officers, or persons
36990-2073 30148883.13



--------------------------------------------------------------------------------



 
[blackberry-subscriptiona048.jpg]
- 48 - performing similar functions, to provide reasonable assurance regarding
the reliability of financial reporting and the preparation of financial
statements for external purposes in accordance with United States generally
accepted accounting principles, including internal accounting controls
sufficient to provide reasonable assurance (i) that transactions are executed in
accordance with management’s general or specific authorizations; (ii) that
transactions are recorded as necessary to permit preparation of financial
statements in conformity with Canadian generally accepted accounting principles
and to maintain asset accountability; (iii) that access to assets is permitted
only in accordance with management’s general or specific authorization; (iv)
that the recorded accountability for assets is compared with the existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences; and (v) regarding prevention or timely detection of unauthorized
acquisition, use or disposition of BlackBerry’s assets that could have a
material effect on BlackBerry’s annual financial statements or interim financial
statements. Since the date of the most recent balance sheet of BlackBerry
publicly disclosed by BlackBerry, BlackBerry’s auditors and the Audit Committee
of the board of directors of BlackBerry have not been advised of: (A) any
significant deficiencies in the design or operation of internal controls over
financial reporting which are reasonably likely to adversely affect BlackBerry’s
ability to record, process, summarize and report financial information; and (B)
any fraud, whether or not material, that involves management or other employees
who have a significant role in BlackBerry’s internal control over financial
reporting. Except as publicly disclosed by BlackBerry, there are no material
weaknesses in BlackBerry’s internal controls. (w) Certain Payments. Neither
BlackBerry nor any of its subsidiaries nor, to the best knowledge of BlackBerry,
any director, officer, agent, employee or other person associated with or acting
on behalf of BlackBerry or any of its subsidiaries has (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expense relating to political activity; (ii) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the
Foreign Corrupt Practices Act of 1977 or the Corruption of Foreign Public
Officials Act (Canada) or any other anti-corruption laws applicable to
BlackBerry or any of its subsidiaries; (iv) made any bribe, rebate, payoff,
influence payment, kickback or other unlawful payment, except in each case as
would not be material to BlackBerry and its subsidiaries, taken as a whole; (v)
directly or indirectly, obtained or induced or attempted to so obtain or induce
the procurement of this Agreement or any contract, consent, approval, right,
interest, privilege or other obligation or benefit related to this Agreement or
the Transaction or your other dealings with any of the Purchasers or their
Connected Persons through any violation of law or regulation; or (vi) have not
given or agreed to give and shall not give or agree to give to any person,
either directly or indirectly, any placement fee, introductory fee, arrangement
fee, finder’s fee or any other fee, compensation, monetary benefit or any other
benefit, gift, commission, gratification, bribe or kickback, whether described
as a consultation fee or otherwise, with the object of obtaining or inducing the
procurement of the Transaction or any contract, right, interest, privilege or
other obligation or benefit related to the Transaction, except for bona fide
fees payable to arm’s length legal, accounting or financial service providers.
As used herein, “Connected Persons” 36990-2073 30148883.13



--------------------------------------------------------------------------------



 
[blackberry-subscriptiona049.jpg]
- 49 - means, with respect to a Purchaser: (A) its affiliates; (B) the advisers,
agents, representatives and consultants of it and its affiliates; and (C) the
directors, officers, partners and employees of it, its affiliates and of its and
their advisers, agents, representatives and consultants. (x) Compliance with
Money Laundering Laws. The operations of BlackBerry and its subsidiaries are and
have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the Proceeds of Crime (Money
Laundering) Act (Canada), the money laundering statutes of all applicable
jurisdictions, the rules and regulations thereunder and any related or similar
rules, regulations or guidelines, issued, administered or enforced by any
governmental agency to which BlackBerry and its subsidiaries are subject
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any Governmental Authority or body or any arbitrator involving
BlackBerry or any of its subsidiaries with respect to the Money Laundering Laws
is pending or, to the best knowledge of BlackBerry, threatened. (y) No Broker’s
Fees. Neither BlackBerry nor any of its subsidiaries is a party to any contract,
agreement or understanding with any person that would give rise to a valid claim
against the Purchasers for a brokerage commission, finder’s fee or like payment
in connection with the issuance and sale of the Debentures. (z) Independent
Accountants. Each of PricewaterhouseCoopers LLP, BlackBerry’s current auditor,
and Ernst & Young LLP, which has audited certain financial statements of
BlackBerry and its subsidiaries, is an independent registered public accounting
firm with respect to BlackBerry and its subsidiaries within the applicable rules
and regulations adopted by the Canadian securities regulators and the Public
Accounting Oversight Board (United States) and as required by the Securities
Act. There has not been any reportable event (within the meaning of National
Instrument 51-102 of the Canadian Securities Administrators) with either of
Ernst & Young LLP or PricewaterhouseCoopers LLP. (aa) Investment Company Act.
BlackBerry is not and, after giving effect to the offering and sale of the
Debentures and the application of the proceeds thereof as described herein, will
not be required to be registered as an “investment company” pursuant to the
Investment Company Act of 1940, as amended, and the rules and regulations of the
United States Securities and Exchange Commission thereunder. (bb) Taxes. Except
as publicly disclosed by BlackBerry, BlackBerry and each subsidiary has timely
filed or caused to be filed all tax returns and reports required to have been
filed by it and has paid or caused to be paid all taxes required to have been
paid by it, except (i) taxes that are being contested in good faith by
appropriate proceedings and for which BlackBerry or such subsidiary has set
aside on the Financial Statements a reasonable reserve, or (ii) taxes that
commenced being contested in good faith by appropriate proceedings during the
period after the most recent period covered in the Financial Statements and in
which case BlackBerry or such subsidiary has set aside on its books a reasonable
reserve for such taxes. In Canada and each of its provinces and territories,
there 36990-2073 30148883.13



--------------------------------------------------------------------------------



 
[blackberry-subscriptiona050.jpg]
- 50 - will be no stamp duty, stamp tax or similar indirect taxes upon issuance,
redemption or conversion of the Debentures. (cc) BlackBerry is not, and after
giving effect to the offering and sale of the Debentures and the application of
the proceeds thereof as described herein will not be, an “investment fund” as
that term is used in paragraph (q) of the definition of “accredited investor” in
Section 1.1 of NI 45-106. (dd) Assuming the accuracy of the Purchasers’
representations and warranties contained in Section 10, no registration under
the U.S. Securities Act of 1933, as amended, of the Debentures and no
qualification of the Indenture under the Trust Indenture Act of 1939, as
amended, is required for the offer and sale of the Debentures by BlackBerry to
the Purchasers. 38. Indemnification. (a) The representations, warranties and
covenants of BlackBerry contained in this Agreement are made by BlackBerry with
the intent that they may be relied upon by the Purchasers in entering into this
Agreement, determining whether to purchase the Debentures and consummating the
transactions contemplated hereby, and BlackBerry covenants and agrees to
indemnify and save harmless each Purchaser (and their respective affiliates and
their respective shareholders, officers, directors, employees and agents) from
and against all (i) civil or administrative penalties arising from violations or
alleged violations of applicable laws, (ii) losses, claims, damages,
liabilities, costs and expenses, including all amounts paid to settle actions
(provided BlackBerry has previously consented to such settlement) or satisfy
judgements or awards, and (iii) reasonable legal fees and expenses relating to
the above, in each case caused by or arising directly or indirectly by reason of
any inaccuracy in or breach by BlackBerry of any representation, warranty or
covenant made by BlackBerry under this Agreement. (b) The representations,
warranties and covenants of each Purchaser contained in this Agreement are made
by each Purchaser severally and not jointly with the intent that they may be
relied upon by BlackBerry in entering into this Agreement, determining whether
to issue the Debentures and consummating the transactions contemplated hereby,
and each Purchaser severally and not jointly covenants and agrees to indemnify
and save harmless BlackBerry (and its affiliates and their respective
shareholders, officers, directors, employees and agents) from and against all
(i) civil or administrative penalties arising from violations or alleged
violations of applicable laws, (ii) losses, claims, damages, liabilities, costs
and expenses, including all amounts paid to settle actions (provided the
Purchaser has previously consented to such settlement) or satisfy judgements or
awards, and (iii) reasonable legal fees and expenses relating to the above, in
each case caused by or arising directly or indirectly by reason of any
inaccuracy in or breach by such Purchaser of any representation, warranty or
covenant made by the Purchaser under this Agreement. 39. Survival of
Representations, Warranties and Covenants. The Purchasers and BlackBerry agree
that the representations and warranties made by each of them in this Agreement,
including pursuant to Sections 10 and 11 of this Agreement, and 36990-2073
30148883.13



--------------------------------------------------------------------------------



 
[blackberry-subscriptiona051.jpg]
- 51 - in any certificate delivered pursuant hereto, shall survive until the end
of the second anniversary of the Closing Date; provided, however, that the
representations and warranties set forth in Sections 10(a), 10(b), 10(d), 11(a),
11(b), 11(c), 11(d) and 11(f) shall survive indefinitely. The Purchasers and
BlackBerry agree that unless required to be performed on or prior to the Closing
Date or unless otherwise expressly set forth herein, the covenants made pursuant
hereto shall survive indefinitely. For greater certainty, the Purchasers and
BlackBerry each acknowledge and agree that in the event of a breach or
threatened breach of its covenants hereunder, the harm suffered would not be
compensable by monetary damages alone and, accordingly, in addition to other
available legal or equitable remedies, each non-breaching party shall be
entitled to apply for an injunction or specific performance with respect to such
breach or threatened breach, without proof of actual damages (and without the
requirement of posting a bond, undertaking or other security), and each of the
Purchasers and BlackBerry agree not to plead sufficiency of damages as a defence
in such circumstances. 40. Governing Law. The Purchasers and BlackBerry agree
that this Agreement shall be governed by and interpreted and enforced in
accordance with the laws of the Province of Ontario and the federal laws of
Canada applicable therein. Each of the Purchasers and BlackBerry irrevocably
attorns and submits to the non-exclusive jurisdiction of the Ontario courts
situated in the City of Toronto, and waives objection to the venue of any
proceeding in such court or that such court provides an inconvenient forum. 41.
Notices. Any notice, direction or other communication given pursuant to this
Agreement (each a “Notice”) must be in writing, sent by personal delivery,
courier, or email and addressed: if to a Purchaser: See Schedule A for notice
information for each Purchaser if to BlackBerry: BlackBerry Limited 2200
University Avenue East Waterloo, Ontario Canada N2K 0A7 Attention: Randall Cook
Email: randall.cook@blackberry.com with a copy to: Torys LLP Suite 3000, 79
Wellington Street W. Toronto, Ontario M5K 1N2 36990-2073 30148883.13



--------------------------------------------------------------------------------



 
[blackberry-subscriptiona052.jpg]
- 52 - Attention: Glen Johnson Email: grjohnson@torys.com Fax: 416.865.7380 Any
Notice, if personally delivered or couriered, shall be deemed to have been
validly and effectively given and received on the date of such delivery to the
recipient, if delivered before 5:00 p.m. on a Business Day in the place of
delivery, or the Business Day in the place of delivery, if not delivered on a
Business Day or if sent after 5:00 p.m., and if sent by email, shall be deemed
to have been validly and effectively been given and received on the Business Day
next following the day it was transmitted. Any party may at any time change its
address for service from time to time by giving notice to the other parties in
accordance with this Section 15. 42. Assignment. The Purchasers and BlackBerry
agree that none of the Purchasers or BlackBerry may assign or transfer this
Agreement or any of the rights or obligations under it without the prior written
consent of the other parties. Notwithstanding the foregoing, any of the
Purchasers shall be entitled to assign its rights under this Agreement without
the consent of BlackBerry to any affiliates of such Purchaser that agree to be
bound by all of the covenants of such Purchaser contained herein and comply with
the provisions of this Agreement and deliver to BlackBerry a duly executed
undertaking to such effect in form and substance satisfactory to BlackBerry,
acting reasonably, and provided that any such assignment shall not relieve such
Purchaser of any of its obligations hereunder and shall not provide subscription
rights to such affiliates that are greater in aggregate than those held by such
Purchaser. 43. Announcements. Other than the press releases with respect to the
Transaction issued by BlackBerry in connection with the execution of the Consent
Agreements and to be issued by BlackBerry concurrent with the notice of
redemption of the Existing Debentures, the Purchasers and BlackBerry agree that
during the period up to and including the Closing Date, no press release, public
statement or announcement or other public disclosure (a “Public Statement”) with
respect to this Agreement or the Transaction may be made except with the prior
written consent and joint approval of BlackBerry and the Purchasers or if
required by law or a Governmental Authority, and that where the Public Statement
is required by law or a Governmental Authority, the person required to make the
Public Statement will use reasonable commercial efforts to obtain the approval
of the others as to the form, nature and extent of the disclosure. 44. Entire
Agreement. The Purchasers and BlackBerry agree that this Agreement and the
Consent Agreements, contain, for good and valuable consideration, the entire
agreement of the Purchasers and BlackBerry relating to the subject matter hereof
and there are no representations, covenants or other agreements relating to the
subject matter hereof except as stated or referred to herein. This Agreement may
not be amended or modified in any respect except by written instrument executed
by each of the Purchasers and BlackBerry. 36990-2073 30148883.13



--------------------------------------------------------------------------------



 
[blackberry-subscriptiona053.jpg]
- 53 - 45. Expenses. Subject to the provisions of Section 6(2)(c), the
Purchasers and BlackBerry agree that all costs and expenses (including the fees
and disbursements of legal counsel and other professional advisors) incurred in
connection with this Agreement and the transactions contemplated herein shall be
paid by the party incurring such expenses. 46. Enurement. The Purchasers and
BlackBerry agree that this Agreement is binding upon and enures to the benefit
of each of the Purchasers and BlackBerry and their respective successors and
assigns. 47. Severability. The Purchasers and BlackBerry agree that if any
provision of this Agreement is determined by a court of competent jurisdiction
to be invalid, illegal or unenforceable in any respect, such determination shall
not impair or affect the validity, legality or enforceability of the remaining
provisions hereof, and each provision is hereby declared to be separate,
severable and distinct. 48. Interpretation. The Purchasers and BlackBerry agree
that in this Agreement: (a) “including” means including without limitation; (b)
words importing the singular number only shall include the plural and vice versa
and words importing any gender shall include all genders; (c) if a word or
phrase is defined, its other grammatical forms have a corresponding meaning; (d)
the division of this Agreement into Sections and other subdivisions and the
insertion of headings are for convenient reference only and do not affect the
Agreement’s interpretation; (e) all amounts in this Agreement referred to by “$”
or “U.S.$” mean United States currency; (f) “Business Day” means any day other
than a Saturday, Sunday or any day on which banks are generally not open for
business in the City of Toronto. In the event that any action is required or
permitted to be taken under this Agreement on or by a date that is not a
Business Day, such action may be taken on or by the Business Day immediately
following such date; (g) “Closing” and “Closing Date” have the meanings ascribed
to those terms in Section 5 hereof; (h) “Common Shares” means the common shares
in the capital of BlackBerry; 36990-2073 30148883.13



--------------------------------------------------------------------------------



 
[blackberry-subscriptiona054.jpg]
- 54 - (i) “Consent Agreements” means, collectively, the consent agreements
entered into between (i) BlackBerry and HWIC dated July 21, 2020; and (ii)
BlackBerry and [redacted] dated July 21, 2020; (j) “Guarantors” means each of
BlackBerry Corporation, Cylance Inc., Good Technology Software Inc., QNX
Software Systems Limited and any other Person (as defined in the Indenture) who
from time to time guarantees the obligations of BlackBerry under Specified
Senior Indebtedness (as defined in the Indenture); (k) “Guarantees” means the
guarantees contemplated by the Indenture to be executed and delivered by the
Guarantors in substantially the form contemplated by the Indenture; (l)
“Indenture” means the convertible debenture indenture providing for the
creation, issuance and governance of and in connection with the Debentures,
substantially in the form attached as Schedule B; (m) “Indenture Trustee” means
BNY Trust Company of Canada, the trustee under the Indenture; (n) “Material
Adverse Effect” means any fact, circumstance, change, event, occurrence or
effect that, individually or in the aggregate is, or would reasonably be
expected to be, materially adverse to the business, assets, condition (financial
or otherwise), liabilities or results of operations of BlackBerry and its
subsidiaries taken as a whole, provided that, none of the following will
constitute or be taken into account in determining whether a “Material Adverse
Effect” has occurred or could occur: (i) any change in United States generally
accepted accounting principles; (ii) any adoption, proposal, implementation or
change in applicable law or any interpretation thereof by any Governmental
Authorities; (iii) any change in global, national or regional political
conditions (including the outbreak of war or acts of terrorism) or in general
economic, business, regulatory, political or market conditions or in national or
global financial or capital markets; (iv) any pandemic, earthquake, hurricane,
tornado or other natural disaster; and (v) any action taken by the BlackBerry or
any of its subsidiaries which is required pursuant to the Agreement; provided,
however, that with respect to clauses (i), (ii), (iii) and (iv) of this
definition, such matter does not have a materially disproportionate effect on
BlackBerry and its subsidiaries, taken as a whole, relative to other comparable
companies and entities operating in the industries in which BlackBerry and/or
its subsidiaries operate; (o) for purposes of this Agreement, it shall in each
case be a question of fact as to whether two persons are dealing “at arm’s
length” in connection with securities of BlackBerry, and without limitation: (i)
a person will not be considered to be dealing not at arm’s length with another
person solely because it is under common ownership with such person; (ii)
persons who are affiliates of each other will be presumed not to deal at arm’s
length; (iii) persons who are acting jointly or in concert with one another in
connection with securities of BlackBerry are not dealing at arm’s length; (iv)
where one or more persons is controlling in fact the actions of another person
in connection with securities of BlackBerry, then such persons are not dealing
at arm’s length; and (v) where two or more persons are, directly or indirectly,
acting under the common direction of a single person in 36990-2073 30148883.13



--------------------------------------------------------------------------------



 
[blackberry-subscriptiona055.jpg]
- 55 - connection with securities of BlackBerry, then such persons are not
dealing at arm’s length; (p) the term “person” is to be broadly interpreted and
includes an individual, a natural person, a firm, a corporation, a partnership,
a trust, an unincorporated organization, the government of a country or any
political subdivision thereof, or any agency or department of any such
government, and the executors, administrators or other legal representatives of
an individual in such capacity; (q) a person is deemed to be an “affiliate” of
another person if one is a subsidiary of the other, or if both are subsidiaries
of the same person, or if each of them is controlled by the same person; (r) a
person is deemed to be a “subsidiary” of another person if it is controlled
directly or indirectly by that person, and includes a subsidiary of that
subsidiary; and (s) “control” means control in any manner that results in
control in fact, whether directly through the ownership of securities or
indirectly through a trust, an agreement or arrangement or otherwise. 49.
Further Assurances. Each of the parties upon the request of the other, whether
before or after Closing, shall do, execute, acknowledge and deliver or cause to
be done, executed, acknowledged and delivered all such further acts, deeds,
documents, assignments, transfers, conveyances, powers of attorney and
assurances as may reasonably be necessary or desirable to complete the
transactions contemplated herein. 50. Time of Essence. The Purchasers and
BlackBerry agree that time is of the essence in this Agreement. 51.
Counterparts. The Purchasers and BlackBerry agree that this Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original and all of which taken together shall be deemed to constitute one and
the same instrument. Counterparts may be executed either in original or
electronic form and the parties may rely on delivery by electronic delivery of
an executed copy of this Agreement. 52. Acceptance. If the foregoing accurately
reflects your understanding of our agreement, please sign in the space provided
below and return it to us by no later than 3:00 p.m. on August 31, 2020, failing
which it shall immediately become null and void. [Signature pages follow]
36990-2073 30148883.13



--------------------------------------------------------------------------------



 
[blackberry-subscriptiona056.jpg]
<PURCHASER> by: Name: Title: 36990-2073 30148883.13



--------------------------------------------------------------------------------



 
[blackberry-subscriptiona057.jpg]
- 57 - Agreed as of this [] day of [], [202X] BLACKBERRY LIMITED by: Name:
Title: 36990-2073 30148883.13



--------------------------------------------------------------------------------



 